ICJ_111_UseOfForce_SCG_PRT_2004-12-15_JUD_01_PO_00_FR.txt. COUR INTERNATIONALE DE JUSTICE

RECUEIL DES ARRETS,
AVIS CONSULTATIFS ET ORDONNANCES

AFFAIRE RELATIVE A LA LICEITE
DE L’EMPLOI DE LA FORCE

(SERBIE-ET-MONTENEGRO c. PORTUGAL)

EXCEPTIONS PRELIMINAIRES

ARRET DU 15 DECEMBRE 2004

2004

INTERNATIONAL COURT OF JUSTICE

REPORTS OF JUDGMENTS,
ADVISORY OPINIONS AND ORDERS

CASE CONCERNING
LEGALITY OF USE OF FORCE

(SERBIA AND MONTENEGRO v. PORTUGAL)

PRELIMINARY OBJECTIONS

JUDGMENT OF 15 DECEMBER 2004
Mode officiel de citation:

Licéité de l'emploi de la force (Serbie-et-Monténégro c. Portugal),
exceptions préliminaires, arrêt, C.I.J. Recueil 2004, p. 1160

Official citation:

Legality of Use of Force (Serbia and Montenegro v. Portugal),
Preliminary Objections, Judgment, I.C.J. Reports 2004, p. 1160

 

N° de vente:
ISSN 0074-4441 Sales number 892

ISBN 92-1-071003-7

 

 

 
15 DÉCEMBRE 2004

ARRÊT

LICEITE DE L'EMPLOI DE LA FORCE
(SERBIE-ET-MONTÉNÉGRO c. PORTUGAL)

EXCEPTIONS PRÉLIMINAIRES

LEGALITY OF USE OF FORCE
(SERBIA AND MONTENEGRO v. PORTUGAL)

PRELIMINARY OBJECTIONS

15 DECEMBER 2004

JUDGMENT
2004
15 décembre
Rôle général
n° 111

1160

COUR INTERNATIONALE DE JUSTICE

ANNEE 2004

15 décembre 2004

AFFAIRE RELATIVE A LA LICEITE
DE L’EMPLOI DE LA FORCE

(SERBIE-ET-MONTENEGRO c. PORTUGAL)

EXCEPTIONS PRELIMINAIRES

Affaire constituant l'une des huit affaires similaires introduites par le deman-
deur — Examen par la Cour des arguments présentés en l'espèce, ainsi que de
toute autre question de droit, y compris des questions soulevées dans les sept
autres affaires.

*

Arguments des défendeurs selon lesquels l'affaire doit être rejetée in limine
litis à la suite du changement d’attitude du demandeur, exprimé dans ses obser-
vations, quant à la compétence de la Cour.

Question de savoir si le changement d’attitude du demandeur équivaut à un
désistement — Demandeur niant expressément avoir notifié un désistement et
souhaitant que la Cour se prononce sur sa compétence — Cour n'étant pas en
mesure de considérer que les observations ont pour effet juridique un désiste-

ment — Pouvoir qu'a la Cour de mettre d'office un terme à une affaire
dans l'intérêt d’une bonne administration de la justice — Inapplicabilité en
l'espèce.

Question de savoir si, compte tenu de la position du demandeur, il existe en
substance un accord en ce qui concerne la compétence, en conséquence duquel il
n'y aurait plus de différend aux fins du paragraphe 6 de l’article 36 du Statut
— Distinction à établir entre la question de la compétence et le droit d’une par-
tie d’ester devant la Cour conformément aux prescriptions du Statut — Droit
ne relevant pas du consentement d’une partie — Cour étant tenue de tirer ses
propres conclusions.

Cour ne pouvant refuser de connaître de l’affaire du fait des motivations allé-
guées de l’une des parties ou en raison des conséquences que son arrêt pourrait
avoir dans une autre instance.

Question de savoir si, le demandeur ayant prétendu qu'il n’était pas partie à la
convention sur le génocide avant mars 2001, le différend au fond, dans la mesure

4
1161 LICEITE DE L'EMPLOI DE LA FORCE (ARRÊT)

où la compétence est fondée sur cette convention, a disparu — Argument selon
lequel le demandeur a perdu son droit d'action et se trouve empêché de pour-
suivre la procédure — Absence de renonciation aux prétentions au fond — De-
mandeur ne pouvant être considéré comme ayant renoncé à ses droits ou
comme étant empêché de poursuivre la procédure.

Cour ne pouvant rejeter l'affaire in limine litis.

*

Questions de compétence — Liberté de la Cour « dans le choix des motifs sur
lesquels elle fondera son arrét» — Distinction entre la présente instance et
d’autres affaires — Contestation du droit d’accés du demandeur à la Cour en
vertu du paragraphe I de l’article 35 du Statut — Demandeur n’ayant pas le
droit d’ester devant la Cour au moment où l'instance a été introduite, s’il n’était
pas partie au Statut, sous réserve de l'application du paragraphe 2 de l’article 35
— Cour devant déterminer si le demandeur remplit les conditions énoncées aux
articles 34 et 35 du Statut avant d'examiner celles énoncées à l’article 36 du
Statut.

*

Eclatement de la République fédérative socialiste de Yougoslavie en 1991-
1992 — Déclaration du 27 avril 1992 et note de la même date adressée au Secré-
taire général par le représentant permanent de la Yougoslavie auprès de l'Orga-
nisation des Nations Unies — Résolution 757 du 30 mai 1992 du Conseil de
sécurité — Résolution 777 du 19 septembre 1992 du Conseil de sécurité — Réso-
lution 47/11 du 22 septembre 1992 de l’Assemblée générale — Lettre du conseiller
juridique datée du 29 septembre 1992 relative aux « conséquences pratiques» de
la résolution 4711 de l’Assemblée générale — Résolution 471229 du 29 avril 1993
de l’Assemblée générale.

Complexité et ambiguïté de la situation juridique de la RFY au sein de
l'Organisation des Nations Unies et à l'égard de celle-ci pendant la période com-
prise entre 1992 et 2000 — Absence de décision faisant autorité des organes
compétents de l Organisation des Nations Unies.

Positions différentes adoptées au sein de l'Organisation des Nations Unies
— Positions du Conseil de sécurité et de l’Assemblée générale— Résolu-
tions 777 (1992) et 4711 ne pouvant être interprétées comme constituant des
décisions faisant autorité quant au statut juridique de la RFY — Position de la
RFY — Maintien de sa prétention selon laquelle elle assurait la continuité de la
personnalité juridique de la RFSY, telle qu’exprimée dans la note du 27 avril 1992
Position du Secrétariat — Adhésion à la pratique qui avait prévalu avant
l'éclatement de la RFSY en attendant une décision faisant autorité quant au sta-
tut juridique de la RFY.

Mention par la Cour de la situation «sui generis» de la RFY dans l’arrêt
rendu le 3 février 2003 en l'affaire de la Demande en revision — Expression
sans portée normative, mais purement descriptive, renvoyant au caractère indé-
terminé de la situation — Absence de conclusion de la Cour quant au statut de
la RFY vis-à-vis de l’ Organisation des Nations Unies dans l'arrêt de 2003 ou
dans le cadre de procédures incidentes dans d’autres instances, y compris dans
l'ordonnance rendue en l’espèce sur la demande en indication de mesures conser-
vatoires.

 

 

5
1162 LICEITE DE L'EMPLOI DE LA FORCE (ARRÊT)

Fin de la situation sui generis de la RFY avec son admission au sein de
l'Organisation des Nations Unies le 1°" novembre 2000 — Admission n'ayant
pas d'effet remontant dans le passé — Evolution clarifiant la situation juridique
indéterminée — Situation devant laquelle la Cour se trouve manifestement dif-
férente de celle devant laquelle elle se trouvait en 1999 — Demandeur n'étant
pas membre de l'Organisation des Nations Unies le 29 avril 1999, et n'étant dès
lors pas partie au Statut au moment où il a déposé la requête.

Cour n'étant pas ouverte au demandeur à la date du dépôt de la requête sur la
base du paragraphe 1 de l’article 35 du Statut.

*

Question de savoir si la Cour est ouverte au demandeur en vertu du para-
graphe 2 de l’article 35 du Statut — Argument de certains défendeurs selon
lequel le demandeur ne peut se prévaloir de ce texte — Question qu’il appartient
à la Cour d'examiner.

Champ d’application du paragraphe 2 de l’article 35 — Conclusion de la Cour
dans son ordonnance d'avril 1993 en indication de mesures conservatoires ren-
due en l'affaire de la Convention sur le génocide, selon laquelle l’article IX de
cette convention «pourrait être [considéré] prima facie comme une disposition
particulière d’un traité en vigueur» — Arguments avancés par certains défen-
deurs selon lesquels la mention « traités en vigueur » visait uniquement les traités
en vigueur à la date d'entrée en vigueur du Statut.

Sens naturel et ordinaire permettant deux interprétations: les traités qui
étaient en vigueur à la date à laquelle le Statut lui-même était entré en vigueur,
ou les traités qui étaient en vigueur à la date de l'introduction de l'instance
— Objet et but de l’article 35 étant de définir les conditions d’accés à la Cour:
démarche naturelle tendant à réserver le cas de toute disposition conventionnelle
pertinente qui pouvait alors exister et à ne pas permettre qu’à l'avenir des Etats
puissent avoir accès à la Cour par la simple conclusion d'un traité spécial
— Première interprétation confortée par une analyse des travaux préparatoires
— Disposition identique en substance dans le Statut de la CPJI, qui visait à
renvoyer aux dispositions particulières des traités de paix conclus après le pre-
mier conflit mondial — Absence de discussions dans le cadre des travaux pré-
paratoires du Statut de la CIJ permettant de dire que l'intention était d'élargir
l'accès à la Cour.

Entrée en vigueur de la convention sur le génocide postérieure à celle du Sta-
tut — Instrument n'étant donc pas un «traité en vigueur» au sens du para-
graphe 2 de l’article 35 — Nul besoin de déterminer si le demandeur était partie
à la convention sur le génocide le 29 avril 1999.

 

 

*
Nul besoin pour la Cour d’examiner les autres exceptions préliminaires sou-
levées par les défendeurs compte tenu de la conclusion a laquelle elle est parve-

nue, à savoir qu'elle n’était pas ouverte au demandeur, que ce soit en vertu du
paragraphe I ou du paragraphe 2 de l’article 35.

*

Distinction entre l’existence de la compétence et la compatibilité avec le droit
1163 LICEITE DE L'EMPLOI DE LA FORCE (ARRÊT)

international de certains actes — Que la Cour ait ou non compétence, Parties
demeurant responsables des actes portant atteinte aux droits d’autres Etats qui
leur seraient imputables — En l'espèce, par défaut de compétence, Cour ne pou-
vant se prononcer sur ces questions.

ARRET

Présents: M. Sut, président; M. RANJEVA, vice-président; MM. GUILLAUME,
Koroma, VERESHCHETIN, M™* Hiccins, MM. PARRA-ARANGUREN,
Kooumans, REZEK, AL-KHASAWNEH, BUERGENTHAL, ELARABY,
OwaDA, TomKA, juges; M. Kre¢a, juge ad hoc; M. Couvreur,

greffier.

En l’affaire relative à la licéité de l’emploi de la force,
entre

la Serbie-et-Monténégro,
représentée par
M. Tibor Varady, S.J.D. (Harvard), conseiller juridique principal au minis-
tère des affaires étrangères de Serbie-et-Monténégro, professeur de droit à

l'Université d'Europe centrale de Budapest et à l’Université Emory
d'Atlanta,

comme agent, conseil et avocat;

M. Vladimir Djeri¢é, LL.M. (Michigan), conseiller auprès du ministre des
affaires étrangères de Serbie-et-Monténégro,

comme coagent, conseil et avocat;

M. Ian Brownlie, C.B.E., Q.C., F.B.A., professeur émérite de droit interna-
tional public à l’Université d'Oxford, ancien titulaire de la chaire Chichele,
membre de la Commission du droit international, membre du barreau
d'Angleterre, membre de l’Institut de droit international,

comme conseil et avocat;

M. Slavoljub Carié, conseiller à l’ambassade de Serbie-et-Monténégro à
La Haye,

M. SaSa Obradovié, premier secrétaire à l’ambassade de Serbie-et-Monténé-
gro à La Haye,

M. Vladimir Cvetkovié, troisième secrétaire, département de droit interna-
tional du ministère des affaires étrangères de Serbie-et-Monténégro,

M””* Marijana Santraë, LL.B., M.A. (Université d'Europe centrale),

MF Dina Dobrkovié, LL.B.,

comme assistants;

M. Vladimir Sreckovic, ministère des affaires étrangères de Serbie-et-Monté-
négro,
comme assistant technique,
1164 LICEITE DE L'EMPLOI DE LA FORCE (ARRÊT)

et

la République portugaise,
représentée par
M. Luis Serradas Tavares, directeur du département des affaires juridiques

du ministère des affaires étrangères, maître de conférence en droit à l’Uni-
versité Lusiada,

comme agent;

S. Exc. M. Joao Salgueiro, ambassadeur de la République portugaise auprès
du Royaume des Pays-Bas,

comme coagent ;

M. Miguel Galväo Teles, cabinet Miguel Galväo Teles, Joäo Soares da Silva
& Associés, membre du barreau du Portugal,

comme conseil et avocat;

M”” Patricia Galväo Teles, consultant auprès du département des affaires
juridiques du ministére des affaires étrangéres, professeur de droit interna-
tional à l’Université autonome de Lisbonne,

comme conseil ;

M. Luis de Barros, conseiller à l'ambassade du Portugal à La Haye,
ME Filipa Marques Junior, cabinet Miguel Galväo Teles, Joäo Soares da
Silva & Associés,

comme assistants,

La Cour,

ainsi composée,
après délibéré en chambre du conseil,

rend l'arrêt suivant:

1. Le 29 avril 1999, le Gouvernement de la République fédérale de Yougo-
slavie (devenue à compter du 4 février 2003 la «Serbie-et-Monténégro») a
déposé au Greffe de la Cour une requête introductive d’instance contre le Gou-
vernement de la République portugaise (ci-après dénommée le « Portugal») au
sujet d’un différend concernant des actes que le Portugal aurait commis

«en violation de son obligation internationale de ne pas recourir à l’emploi
de la force contre un autre Etat, de l’obligation de ne pas s’immiscer dans
les affaires intérieures d’un autre Etat, de l’obligation de ne pas porter
atteinte à la souveraineté d’un autre Etat, de l’obligation de protéger les
populations civiles et les biens de caractère civil en temps de guerre, de
l'obligation de protéger l’environnement, de l’obligation touchant à la
liberté de navigation sur les cours d’eau internationaux, de l’obligation
concernant les droits et libertés fondamentaux de la personne humaine, de
l'obligation de ne pas utiliser des armes interdites, de l’obligation de ne pas
soumettre intentionnellement un groupe national à des conditions d’exis-
tence devant entraîner sa destruction physique».

La requête invoquait comme base de compétence de la Cour le paragraphe 2 de
l’article 36 du Statut de la Cour ainsi que l’article IX de la convention pour la
prévention et la répression du crime de génocide, adoptée par l’Assemblée géné-

8
1165 LICEITE DE L'EMPLOI DE LA FORCE (ARRÊT)

rale des Nations Unies le 9 décembre 1948 (ci-après dénommée la «convention
sur le génocide»).

2. Le 29 avril 1999, immédiatement après le dépôt de sa requête, la Répu-
blique fédérale de Yougoslavie a en outre présenté une demande en indication
de mesures conservatoires fondée sur l’article 73 du Règlement de la Cour.

3. Le même jour, dans le cadre d’autres différends ayant leur origine dans les
mêmes faits, la République fédérale de Yougoslavie a déposé des requêtes
introductives d’instance contre la République fédérale d’ Allemagne, le Royaume
de Belgique, le Canada, le Royaume d’Espagne, les Etats-Unis d'Amérique, la
République française, la République italienne, le Royaume des Pays-Bas et le
Royaume-Uni de Grande-Bretagne et d’Irlande du Nord, ainsi que des de-
mandes en indication de mesures conservatoires.

4. Conformément au paragraphe 4 de l’article 38 et au paragraphe 2 de
l’article 73 du Règlement de la Cour, le 29 avril 1999, le greffier a fait tenir au
Gouvernement portugais des copies signées de la requête et de la demande.

5. Conformément à l’article 43 du Règlement de la Cour, le greffier a adressé
la notification prévue au paragraphe 1 de l’article 63 du Statut de la Cour à
tous les Etats figurant sur la liste des parties à la convention sur le génocide
telle que tenue par le Secrétaire général de l'Organisation des Nations Unies en
tant que dépositaire; le greffier a en outre adressé au Secrétaire général les noti-
fications prévues respectivement au paragraphe 3 de l’article 34 et au para-
graphe 3 de l’article 40 du Statut de la Cour.

6. La Cour ne comptant pas sur le siège de juge de nationalité yougoslave, le
Gouvernement yougoslave s’est prévalu du droit que lui confère l’article 31 du
Statut de la Cour et a désigné M. Milenko Kreéa pour siéger en qualité de juge
ad hoc en l'affaire. Par lettre du 10 mai 1999, l’agent du Portugal a informé la
Cour que son gouvernement se réservait le droit de désigner, conformément
aux dispositions de l’article 31 du Statut de la Cour, un juge ad hoc en l’affaire.

7. Par ordonnance du 2 juin 1999, la Cour, après avoir entendu les Parties, a
rejeté la demande en indication de mesures conservatoires présentée en l’affaire
par la République fédérale de Yougoslavie le 29 avril 1999. Par ordonnances
datées du même jour, la Cour, après avoir entendu les Parties, a également
rejeté les demandes en indication de mesures conservatoires présentées dans les
neuf autres affaires évoquées au paragraphe 3 et décidé de rayer du rôle les
affaires introduites contre l’Espagne et les Etats-Unis d'Amérique.

8. Par ordonnance du 30 juin 1999, la Cour a fixé au 5 janvier 2000 la date
d'expiration du délai pour le dépôt du mémoire de la République fédérale de
Yougoslavie et au 5 juillet 2000 la date d’expiration du délai pour le dépôt du
contre-mémoire du Portugal. Le 4 janvier 2000, dans le délai qui lui avait été
prescrit, la République fédérale de Yougoslavie a dûment déposé son mémoire,
daté du 5 janvier 2000, en expliquant qu’elle avait élaboré une pièce unique
couvrant cette affaire et les sept autres affaires pendantes relatives à la Licéité
de l'emploi de la force.

9. Par lettre du 10 mars 2000, le ministre des affaires étrangères du Portugal
a notifié à la Cour l’intention de son gouvernement de désigner, conformément
aux dispositions de l’article 31 du Statut de la Cour, M. José Manuel Sérvulo
Correia pour siéger en qualité de juge ad hoc en l’affaire. Par lettre du 24 avril
2000, l’agent de la République fédérale de Yougoslavie, se référant au para-
graphe 5 de l’article 31 du Statut, a indiqué que son gouvernement faisait objec-
tion à la présence sur le siège d’un juge ad hoc désigné par le Portugal. Par lettre
du 5 juillet 2000, l’agent du Portugal a communiqué à la Cour les vues de son
gouvernement à ce sujet.

9
1166 LICEITE DE L'EMPLOI DE LA FORCE (ARRÊT)

10. Le 5 juillet 2000, dans le délai fixé pour le dépôt de son contre-mémoire, le
Portugal, se référant au paragraphe 1 de l’article 79 du Règlement, a présenté des
exceptions préliminaires portant sur la compétence de la Cour pour connaître
de l’affaire et sur la recevabilité de la requête. En conséquence, par ordonnance
du 8 septembre 2000, le vice-président de la Cour, faisant fonction de président
en l’affaire, a constaté que, en vertu des dispositions du paragraphe 3 de l’arti-
cle 79 du Règlement, la procédure sur le fond était suspendue et a fixé au 5 avril
2001 la date d'expiration du délai dans lequel la République fédérale de You-
goslavie pourrait présenter un exposé écrit contenant ses observations et conclu-
sions sur les exceptions préliminaires soulevées par le Portugal.

11. Par lettre du 18 janvier 2001, le ministre des affaires étrangères de la
République fédérale de Yougoslavie, se référant notamment à certaines initia-
tives diplomatiques, a prié la Cour, pour les raisons exposées dans ladite lettre,
de suspendre la procédure ou de reporter de douze mois la date d’expiration du
délai fixé pour la présentation par la République fédérale de Yougoslavie de ses
observations sur les exceptions préliminaires soulevées par le Portugal. Par
lettre du 1% février 2001, l’agent du Portugal a informé la Cour que son
gouvernement ne s’opposait pas à la demande de la République fédérale de
Yougoslavie.

Par ordonnance du 21 février 2001, la Cour a reporté au 5 avril 2002 la date
d’expiration du délai dans lequel la République fédérale de Yougoslavie pour-
rait présenter un exposé écrit contenant ses observations et conclusions sur les
exceptions préliminaires soulevées par le Portugal.

12. Par lettre du 8 février 2002, l’agent de la République fédérale de You-
goslavie, invoquant des changements «profonds» et «encore en cours» en
Yougoslavie qui auraient «placé [l'affaire] dans une tout autre perspective»,
ainsi que la décision que devait encore rendre la Cour en une autre affaire à
laquelle la Yougoslavie était également partie, a prié la Cour, pour les raisons
exposées dans ladite lettre, de suspendre la procédure ou de reporter pour une
nouvelle période de douze mois la date d’expiration du délai fixé pour la pré-
sentation par la République fédérale de Yougoslavie de ses observations sur les
exceptions préliminaires soulevées par le Portugal. Par lettre du 25 février 2002,
l'agent du Portugal a informé la Cour que son gouvernement ne s’opposait pas
à la demande de la République fédérale de Yougoslavie.

Par ordonnance du 20 mars 2002, la Cour a reporté au 7 avril 2003 la date
d’expiration du délai dans lequel la République fédérale de Yougoslavie pour-
rait présenter un exposé écrit contenant ses observations et conclusions sur les
exceptions préliminaires soulevées par le Portugal.

13. Le 20 décembre 2002, dans le délai ainsi prorogé, la République fédérale
de Yougoslavie a déposé l’exposé écrit de ses observations et conclusions sur les
exceptions préliminaires soulevées en l’espèce (ci-après dénommées les «obser-
vations»), ainsi qu’un exposé écrit identique dans les sept autres affaires pen-
dantes. Par lettre du 16 janvier 2003, l’agent du Portugal a présenté certains
commentaires de son gouvernement sur ces observations.

14. Par lettre du 5 février 2003, l’ambassadeur de la République fédérale de
Yougoslavie aux Pays-Bas a informé la Cour que, à la suite de l’adoption et de
la promulgation par l’Assemblée de la République fédérale de Yougoslavie, le
4 février 2003, de la charte constitutionnelle de la Serbie-et-Monténégro, le
nom de l’Etat de la République fédérale de Yougoslavie était désormais «Ser-
bie-et-Monténégro». Par lettre du 28 février 2003, l’agent de la Serbie-et-Mon-
ténégro a présenté les observations de son gouvernement sur la lettre précitée
de l’agent du Portugal, en date du 16 janvier 2003.

10
1167 LICEITE DE L'EMPLOI DE LA FORCE (ARRÊT)

15. Conformément au paragraphe 1 de l’article 24 du Statut, le 25 novembre
2003, le juge Simma a informé le président qu’il estimait ne pas devoir partici-
per au jugement des affaires relatives à la Licéité de l’emploi de la force.

16. Au cours d’une réunion que le président de la Cour a tenue le 12 décembre
2003 avec les représentants des Parties dans les affaires relatives à la Licéité de
l'emploi de la force (Serbie-et- Monténégro c. Allemagne) (Serbie-et-Monténé-
gro c. Belgique) (Serbie-et-Monténégro c. Canada) (Serbie-et-Monténégro
c. France) (Serbie-et-Monténégro c. Italie) (Serbie-et-Monténégro c. Pays-
Bas) (Serbie-et-Monténégro c. Portugal) (Serbie-et-Monténégro c. Royaume-
Uni) afin de se renseigner sur leurs vues concernant les questions de procédure,
les représentants des Parties ont été invités à soumettre à la Cour toutes obser-
vations que leurs gouvernements souhaiteraient formuler en particulier sur les
questions suivantes: l’organisation de la procédure orale; la présence sur le
siège de juges ad hoc dans la phase de la procédure relative aux exceptions pré-
liminaires ; et l’éventuelle jonction des instances (rôle général n°* 105, 106, 107,
108, 109, 110, 111 et 113). En réponse aux questions posées par le président de
la Cour, le représentant du Portugal a évoqué la nécessité pour son gouverne-
ment de produire en l’espèce des documents nouveaux, compte tenu des impor-
tants développements qu’aurait connus l’affaire depuis le dépôt des exceptions
préliminaires. Le représentant du Portugal a en outre réitéré l’intention de son
gouvernement de se prévaloir du droit que lui confère le paragraphe 3 de l’ar-
ticle 31 du Statut de désigner un juge ad hoc, et a fait connaître l’objection du
Portugal à la jonction des instances. Pour sa part, l’agent de la Serbie-et-Mon-
ténégro a déclaré que son gouvernement estimait se trouver également dans la
nécessité de produire des documents nouveaux. En ce qui concerne la désigna-
tion de juges ad hoc par les Etats défendeurs ne comptant pas sur le siège de
juge de leur nationalité, l’agent de la Serbie-et-Monténégro a fait savoir que son
gouvernement ne maintenait plus sur son objection; il a indiqué par ailleurs
que son gouvernement était en faveur d’une jonction de toutes les instances
conformément à l’article 47 du Règlement de la Cour. Par lettre du 18 dé-
cembre 2003, l’agent de la Serbie-et-Monténégro a confirmé les vues ainsi
exprimées au cours de la réunion du 12 décembre 2003.

17. Par lettre du 23 décembre 2003, le greffier a porté a la connaissance de
toutes les Parties aux affaires relatives a la Licéité de l’emploi de la force les
décisions de la Cour sur les questions soulevées lors de la réunion du 12 dé-
cembre 2003. Les agents ont été informés que la Cour avait décidé, en applica-
tion du paragraphe 5 de l’article 31 du Statut, que, compte tenu de la présence sur
le siège de juges de nationalité britannique, française et néerlandaise, les juges
ad hoc désignés par les Etats défendeurs ne devraient pas siéger dans la phase
en cours de ces affaires; il leur a été précisé que cette décision de la Cour était
sans préjudice de la question de savoir si, dans l’hypothèse où elle rejetterait les
exceptions des défendeurs, des juges ad hoc pourraient siéger lors de phases
ultérieures desdites affaires. Les agents ont également été avisés que la Cour
n'avait pas jugé opportun de joindre les instances au stade considéré. Enfin, il
leur a été indiqué que la Cour avait fixé au 27 février 2004 la date d’expiration
du délai pour le dépôt de tout document nouveau, étant entendu que de tels
documents, qui devraient se rapporter uniquement aux questions de compé-
tence et de recevabilité, seraient traités selon la procédure prévue à l’article 56
du Règlement.

18. Par lettre conjointe datée du 27 février 2004, les agents des Etats défen-
deurs dans les affaires relatives à la Licéité de l'emploi de la force ont indiqué
que leurs gouvernements souhaitaient produire des documents nouveaux en

11
1168 LICEITE DE L'EMPLOI DE LA FORCE (ARRÊT)

vertu des dispositions de l’article 56 du Règlement. En l’absence d’objection de
la Serbie-et-Monténégro, à qui les documents avaient été communiqués en
application des dispositions du paragraphe 1 dudit article, la Cour a décidé que
ceux-ci seraient versés au dossier de chacune des affaires.

19. Conformément au paragraphe 2 de l’article 53 du Règlement, la Cour,
après s'être renseignée auprès des Parties, a décidé de rendre accessibles au
public, à l'ouverture de la procédure orale, les pièces de procédure et docu-
ments y annexés.

20. Des audiences publiques ont été tenues entre le 19 et le 23 avril 2004, au
cours desquelles ont été entendus en leurs plaidoiries et réponses:

Pour la Serbie-et-Monténégro: M. Tibor Varady,
M. Ian Brownlie,
M. Vladimir Djeric.

Pour le Portugal: M. Luis Serradas Tavares,
S. Exc. M. Jodo Salgueiro,
M. Miguel Galväo Teles.

*

21. Dans la requéte, les demandes ci-aprés ont été formulées par la Serbie-
et-Monténégro:

«Le Gouvernement de la République fédérale de Yougoslavie prie la
Cour internationale de Justice de dire et juger:

— qu’en prenant part aux bombardements du territoire de la République
fédérale de Yougoslavie, le Portugal a agi contre la République fédé-
rale de Yougoslavie en violation de son obligation de ne pas recourir à
l'emploi de la force contre un autre Etat;

— qu’en prenant part à l’entraînement, à l’armement, au financement, à
l'équipement et à l’approvisionnement de groupes terroristes, à savoir
la prétendue «armée de libération du Kosovo», le Portugal a agi
contre la République fédérale de Yougoslavie en violation de son obli-
gation de ne pas s’immiscer dans les affaires d’un autre Etat;

— qu’en prenant part à des attaques contre des cibles civiles, le Portugal
a agi contre la République fédérale de Yougoslavie en violation de son
obligation d’épargner la population civile, les civils et les biens de
caractère civil;

— qu’en prenant part à la destruction ou à l’endommagement de monas-
téres, d’édifices culturels, le Portugal a agi contre la République fédé-
rale de Yougoslavie en violation de son obligation de ne pas com-
mettre d’actes d’hostilité dirigés contre des monuments historiques,
des œuvres d’art ou des lieux de culte constituant le patrimoine culturel
ou spirituel d’un peuple;

— qu’en prenant part à l’utilisation de bombes en grappe, le Portugal a
agi contre la République fédérale de Yougoslavie en violation de son
obligation de ne pas utiliser des armes interdites, c’est-à-dire des armes
de nature à causer des maux superflus;

— qu'en prenant part aux bombardements de raffineries de pétrole et
d'usines chimiques, le Portugal a agi contre la République fédérale de
Yougoslavie en violation de son obligation de ne pas causer de dom-
mages substantiels à l’environnement;

— qu’en recourant à l’utilisation d’armes contenant de l’uranium appau-
vri, le Portugal a agi contre la République fédérale de Yougoslavie en

12
1169

LICEITE DE L'EMPLOI DE LA FORCE (ARRÊT)

violation de son obligation de ne pas utiliser des armes interdites et de
ne pas causer de dommages de grande ampleur à la santé et à l’envi-
ronnement ;

— qu’en prenant part au meurtre de civils, à la destruction d’entreprises,

de moyens de communication et de structures sanitaires et culturelles,
le Portugal a agi contre la République fédérale de Yougoslavie en vio-
lation de son obligation de respecter le droit à la vie, le droit au travail,
le droit à l'information, le droit aux soins de santé ainsi que d’autres
droits fondamentaux de la personne humaine;

— qu’en prenant part à la destruction de ponts situés sur des cours d’eau

internationaux, le Portugal a agi contre la République fédérale de
Yougoslavie en violation de son obligation de respecter la liberté de
navigation sur les cours d’eau internationaux;

— qu’en prenant part aux activités énumérées ci-dessus et en particulier

en causant des dommages énormes à l’environnement et en utilisant de
l'uranium appauvri, le Portugal a agi contre la République fédérale de
Yougoslavie en violation de son obligation de ne pas soumettre inten-
tionnellement un groupe national à des conditions d’existence devant
entraîner sa destruction physique totale ou partielle;

— que le Portugal porte la responsabilité de la violation des obligations

internationales susmentionnées ;

— que le Portugal est tenu de mettre fin immédiatement à la violation des

obligations susmentionnées à l’égard de la République fédérale de
Yougoslavie;

— que le Portugal doit réparation pour les préjudices causés à la Répu-

blique fédérale de Yougoslavie ainsi qu’à ses citoyens et personnes
morales.

La République fédérale de Yougoslavie se réserve le droit de présenter

ultérieurement une évaluation précise des préjudices. »

22. Dans la procédure écrite, les conclusions ci-après ont été présentées par
les Parties:

Au nom du Gouvernement de la Serbie-et-Monténégro,

dans le mémoire:

«Le Gouvernement de la République fédérale de Yougoslavie demande

à la Cour internationale de Justice de dire et juger:

— qu’en bombardant le territoire de la République fédérale de Yougo-

slavie, le défendeur a agi contre la République fédérale de Yougoslavie
en violation de son obligation de ne pas recourir à l’emploi de la force
contre un autre Etat;

— qu’en employant la force contre l’armée et la police yougoslaves alors

que celles-ci menaient des actions contre des groupes terroristes, à
savoir la prétendue «armée de libération du Kosovo», le défendeur a
agi contre la République fédérale de Yougoslavie en violation de son
obligation de ne pas s’immiscer dans les affaires d’un autre Etat;

— qu’en attaquant des cibles civiles et en infligeant des dommages, des

13

préjudices et des pertes à des civils et à des biens de caractère civil, le
défendeur a agi contre la République fédérale de Yougoslavie en viola-
tion de son obligation d’épargner la population civile, les civils et les
biens de caractère civil;
1170

LICEITE DE L'EMPLOI DE LA FORCE (ARRÊT)

— qu’en détruisant ou en endommageant des monastères, des édifices

culturels, le défendeur a agi contre la République fédérale de Yougo-
slavie en violation de son obligation de ne pas commettre d’actes
hostiles dirigés contre des monuments historiques, des œuvres d’art
ou des lieux de culte constituant le patrimoine culturel ou spirituel
d’un peuple;

— qu’en utilisant des bombes en grappe, le défendeur a agi contre la

République fédérale de Yougoslavie en violation de son obligation de
ne pas utiliser des armes interdites, c’est-à-dire des armes de nature à
causer des maux superflus ;

— qu’en bombardant des raffineries de pétrole et des usines chimiques, le

défendeur a agi contre la République fédérale de Yougoslavie en viola-
tion de son obligation de ne pas causer de dommages substantiels à
l’environnement;

— qu’en utilisant des armes contenant de l’uranium appauvri, le défen-

deur a agi contre la République fédérale de Yougoslavie en violation
de son obligation de ne pas utiliser des armes interdites et de ne pas
causer des dommages de grande ampleur à la santé et à l’environne-
ment;

— qu’en tuant des civils ainsi qu’en détruisant des entreprises, des moyens

de communication et des structures sanitaires et culturelles, le défen-
deur a agi contre la République fédérale de Yougoslavie en violation
de son obligation de respecter le droit à la vie, le droit au travail, le
droit à l’information, le droit aux soins de santé ainsi que d’autres
droits fondamentaux de la personne humaine;

— qu'en détruisant des ponts situés sur des cours d’eau internatio-

naux, le défendeur a agi contre la République fédérale de Yougoslavie
en violation de son obligation de respecter la souveraineté des
Etats;

— qu’en prenant part aux activités énumérées ci-dessus, et en particulier

en causant des dommages énormes à l’environnement et en utilisant de
l'uranium appauvri, le défendeur a agi contre la République fédérale
de Yougoslavie en violation de son obligation de ne pas soumettre
intentionnellement un groupe national à des conditions d’existence
devant entraîner sa destruction physique totale ou partielle;

— qu’en s’abstenant d'empêcher les meurtres, les coups et blessures ou

l’épuration ethnique dont furent victimes les Serbes et d’autres groupes
non albanais au Kosovo-Metohija, le défendeur a agi contre la Répu-
blique fédérale de Yougoslavie en violation de son obligation d’assurer
l’ordre et la sécurité publics dans cette province, ainsi que d'empêcher
le génocide et les autres actes énumérés à l’article III de la convention
sur le génocide;

— que le défendeur est responsable de la violation des obligations inter-

nationales susmentionnées ;

— que le défendeur est tenu de mettre fin immédiatement à la violation

des obligations susmentionnées à l’égard de la République fédérale de
Yougoslavie;

— que le défendeur doit réparation pour les dommages, préjudices et

pertes causés à la République fédérale de Yougoslavie ainsi qu’à
ses citoyens et personnes morales.

Le Gouvernement de la République fédérale de Yougoslavie demande à

la Cour internationale de Justice de définir la forme et le montant de la

14
1171 LICEITE DE L'EMPLOI DE LA FORCE (ARRÊT)

réparation pour le cas où les Parties ne pourraient se mettre d’accord à ce
sujet et réserve à cet effet la suite de la procédure.»
Au nom du Gouvernement portugais,
dans les exceptions préliminaires :
«Pour les motifs exposés ci-dessus, le Portugal prie la Cour de dire et
juger:
1. que la République fédérale de Yougoslavie n’a pas qualité pour agir
devant la Cour;
2. que la Cour n’a pas compétence pour connaître des demandes présen-
tées par la République fédérale de Yougoslavie contre le Portugal;
3. que les demandes présentées par la République fédérale de Yougoslavie
contre le Portugal sont irrecevables. »
Au nom du Gouvernement de la Serbie-et-Monténégro,
dans son exposé écrit daté du 20 décembre 2002, contenant ses observations et
conclusions sur les exceptions préliminaires présentées par le Portugal:

«La République fédérale de Yougoslavie prie la Cour de statuer sur sa
compétence à la lumière de l’argumentation exposée dans les présentes
observations écrites.»

23. Dans la procédure orale, les conclusions ci-après ont été présentées par
les Parties:
Au nom du Gouvernement portugais,
à l’audience du 22 avril 2004:
«Plaise à la Cour de dire et juger que:

i) il n’y a pas lieu que la Cour statue sur les demandes de la Serbie-et-
Monténégro.

A titre subsidiaire,
ii) la Cour n’a pas compétence, que ce soit

a) en vertu du paragraphe 2 de l’article 36 de son Statut;
b) ou en vertu de l’article IX de la convention sur le génocide;

et
Les demandes sont irrecevables. »

Au nom du Gouvernement de la Serbie-et-Monténégro,
à l’audience du 23 avril 2004:

«Pour les motifs exposés dans ses piéces de procédure écrite, en parti-
culier dans ses observations écrites, dans la correspondance subséquente
avec la Cour, et au cours de la procédure orale, la Serbie-et-Monténégro
prie la Cour

— de statuer sur sa compétence ratione personae en les présentes affaires;
et

— d’écarter les autres exceptions préliminaires des Etats défendeurs et
d’ordonner une procédure sur le fond si elle estime qu’elle a compé-
tence ratione personae.»

15
1172 LICEITE DE L'EMPLOI DE LA FORCE (ARRÊT)

24. L’appellation officielle du demandeur en la présente procédure a
changé au cours de la période pertinente à l’espèce. Le 27 avril 1992,
l'Assemblée de la République fédérative socialiste de Yougoslavie a
adopté et promulgué la Constitution de la «République fédérale de You-
goslavie». L’Etat ainsi dénommé a prétendu assurer la continuité de la
République fédérative socialiste de Yougoslavie et, à ce titre, la conti-
nuité de la qualité de Membre de l'Organisation des Nations Unies. Cette
dernière prétention n’ayant pas été reconnue, notamment, par le Conseil
de sécurité et l’Assemblée générale des Nations Unies, ces organes ont,
dans un premier temps, désigné la République fédérale de Yougoslavie
par l'appellation «République fédérale de Yougoslavie (Serbie et Monté-
négro)», qui a été également utilisée dans certaines décisions précédentes
de la Cour. Le 1% novembre 2000, le demandeur a été admis comme
Membre de l’Organisation des Nations Unies sous le nom de « Répu-
blique fédérale de Yougoslavie»; le 4 février 2003, la République fédérale
de Yougoslavie a changé officiellement de nom pour prendre celui de
«Serbie-et-Monténégro». Dans le présent arrêt, le demandeur sera, dans
la mesure du possible, désigné sous le nom de «Serbie-et-Monténégro»,
même lorsqu’il est fait référence à un acte de procédure accompli avant le
changement de nom; dans certains cas, toutefois, lorsque cette appella-
tion risquerait de créer une confusion dans un contexte historique donné,
il sera fait usage du nom qui était employé à l’époque considérée.

25. La Cour doit tout d’abord examiner une question préliminaire qui
a été soulevée dans chacune des affaires, dont la présente, portées devant
elle par la Serbie-et-Monténégro et relatives à la Licéité de l'emploi de la
force. Les défendeurs en ces affaires ont soutenu que la Cour pouvait et
devait débouter la Serbie-et-Monténégro de ses demandes in limine litis
et, pour ce faire, rayer les affaires du rôle; rendre, dans chacune des af-
faires, une décision «pré-préliminaire» ou sommaire concluant soit qu’il
ne subsiste plus de différend entre les Parties, soit que la Cour n’a pas
compétence pour se prononcer sur les demandes ou n’est pas appelée
à le faire; ou encore se refuser à exercer sa compétence. Ainsi, la thèse
selon laquelle la requête devrait être rejetée in limine litis a été présentée
sous différentes formes par les huit Etats défendeurs, qui ont formulé
divers arguments à l’appui de la même conclusion, à savoir que, à la
suite du changement d’attitude du demandeur, exprimé dans ses obser-
vations (voir paragraphe 28 ci-après), en ce qui concerne la compétence
de la Cour, la Cour n’est plus appelée à statuer sur le bien-fondé des
exceptions préliminaires à cette compétence, maïs peut simplement se
dessaisir de l’affaire, sans aller plus avant dans l’examen des questions de
compétence.

26. En examinant la question de savoir si l’affaire doit être rejetée in
limine litis, la Cour se penchera sur les arguments présentés en l’espèce et
sur toute autre question de droit qu’elle estimera pertinent d’examiner
en vue de parvenir 4 une conclusion sur ce point, y compris les ques-
tions soulevées dans les autres instances mentionnées au paragraphe 3
ci-dessus.

16
1173 LICEITE DE L'EMPLOI DE LA FORCE (ARRÊT)

27. Dans les requêtes initiales introductives de cet ensemble d’ins-
tances, la Serbie-et-Monténégro a invoqué comme base de compétence
de la Cour dans chacune des affaires l’article IX de la convention sur le
génocide; dans cinq affaires, dont la présente, elle a invoqué à la fois
sa propre acceptation de la juridiction de la Cour au titre de la clause
facultative du paragraphe 2 de l’article 36 du Statut et celle de l'Etat
défendeur; dans deux affaires, elle a également invoqué un traité bilatéral
entre l’Etat défendeur concerné et le Royaume de Yougoslavie. Dans
les requêtes de la Serbie-et-Monténégro du 29 avril 1999, il a été affirmé,
du moins implicitement, que la Cour était alors ouverte à la Serbie-et-
Monténégro, aux termes du paragraphe 1 de l’article 35 du Statut de la
Cour, du fait qu’elle était Membre de l’Organisation des Nations Unies et
en conséquence partie au Statut de la Cour en vertu du paragraphe 1
de l’article 93 de la Charte. Cette thèse a été par la suite expressément
formulée par la Serbie-et-Monténégro dans son mémoire.

28. Toutefois, dans ses observations sur les exceptions préliminaires de
chacun des Etats défendeurs, déposées le 20 décembre 2002, la Serbie-et-
Monténégro a soutenu que «l’admission de la République fédérale de
Yougoslavie en tant que nouveau Membre de l'Organisation des
Nations Unies le 1° novembre 2000» constituait un «fait nouveau»; sur
cette base, elle a affirmé ce qui suit:

«la République fédérale de Yougoslavie étant devenue nouvellement
Membre de l’Organisation des Nations Unies le 1% novembre 2000, il
en découle qu’elle ne l’était pas avant cette date. Il est donc mainte-
nant établi que, avant le 1°%* novembre 2000, la République fédérale de
Yougoslavie n’était pas et ne pouvait pas étre partie au Statut de la
Cour en sa qualité de Membre de l'Organisation des Nations Unies.»

En outre, pour ce qui concerne la compétence de la Cour au regard de la
convention sur le génocide, la Serbie-et-Monténégro a appelé l’attention,
dans ses observations, sur son adhésion à ladite convention en mars 2001,
avant d’ajouter que

«la République fédérale de Yougoslavie n’a[vait] pas assuré la conti-
nuité de la personnalité juridique de l’ex-Yougoslavie ni de sa qualité
de partie a la convention avec pour conséquence, en particulier, que
la République fédérale de Yougoslavie n’était pas liée par la conven-
tion sur le génocide avant [d’y accéder] (avec une réserve à l’ar-
ticle IX) en mars 2001».

Dans ses conclusions, la Serbie-et-Monténégro n’a toutefois pas prié la
Cour de juger qu’elle n’avait pas compétence, mais lui a simplement
demandé de «statuer sur sa compétence à la lumière de l'argumentation
exposée dans les présentes observations écrites» (les italiques sont de la
Cour).

29. La question de savoir si la Serbie-et-Monténégro était ou non par-
tie au Statut de la Cour à l’époque de l’introduction des présentes ins-
tances est une question fondamentale (voir paragraphe 46 ci-après).

17
1174 LICEITE DE L'EMPLOI DE LA FORCE (ARRÊT)

Toutefois, à ce stade initial de son arrêt, il est nécessaire pour la Cour
de trancher en premier lieu la question préliminaire, soulevée par les
défendeurs, de savoir si, à la lumière des assertions précitées du deman-
deur et des prétentions de chacun des Etats défendeurs, la Cour devrait
décider de rejeter l’affaire in limine litis, sans examiner plus avant si, dans
les circonstances de l’espèce, elle a ou non compétence.

30. Un certain nombre d’arguments ont été avancés par différents
défendeurs comme moyens de droit susceptibles d’amener la Cour à sta-
tuer ainsi. Certains Etats défendeurs ont soutenu que la position de la
Serbie-et-Monténégro devait être considérée en fait comme un désiste-
ment dans les procédures introduites par elle. Un tel désistement par le
demandeur est prévu à l’article 89 du Règlement de la Cour, qui envisage
la situation dans laquelle «le demandeur fait connaître par écrit à la Cour
qu’il renonce à poursuivre la procédure...». Cependant, la Serbie-et-
Monténégro a expressément nié que ses observations fussent une notifica-
tion de désistement, et a insisté sur le fait qu’elle ne «renon[çait] pas à
poursuivre la procédure», mais demandait plutôt à la Cour de statuer sur
la question de la compétence. Elle a souligné qu’elle voulait que la Cour
poursuive l’affaire et se prononce sur cette question, dût-elle, dans la
décision sollicitée, conclure à un défaut de compétence.

31. Lors d’une procédure de désistement, que celle-ci résulte d’un
accord entre les parties (article 88 du Règlement) ou qu’elle intervienne à
l'initiative du demandeur (article 89) en l’absence de toute objection de la
part du défendeur, la tâche de la Cour est simplement «de prendre acte
du désistement et de radier l’affaire de son rôle» (Barcelona Traction,
Light and Power Company, Limited, exceptions préliminaires, arrêt,
C.LJ. Recueil 1964, p. 20). Il se pourrait que la thèse défendue par la
Serbie-et-Monténégro dans ses observations ait pour conséquence lo-
gique l’arrêt des procédures; mais celui-ci interviendrait parce que la
Cour se serait prononcée elle-même sur sa compétence, et non parce
qu’elle aurait pris acte du fait que la Serbie-et-Monténégro aurait sous-
trait les affaires à son examen. La Cour n’est dès lors pas en mesure de
considérer que les observations de la Serbie-et-Monténégro ont pour effet
juridique un désistement dans les procédures introduites par cet Etat.

32. La question a été posée de savoir s’il existerait une procédure
ouverte à la Cour elle-même, par laquelle celle-ci pourrait mettre d’office
un terme à une affaire dès lors qu’elle estimerait qu’une telle décision
s’impose pour une bonne administration de la justice. Si le Règlement de
la Cour ne prévoit pas pareille procédure, il ne fait aucun doute que, dans
certaines circonstances, celle-ci peut, de sa propre initiative, mettre un
terme à la procédure en une affaire donnée. Avant l’adoption du para-
graphe 5 de l’article 38 dudit Règlement, dans un certain nombre d’af-
faires dans lesquelles la requête n’indiquait aucun titre de compétence
existant, mais invitait simplement l'Etat désigné comme défendeur à
accepter la compétence de la Cour aux fins de l’espèce, la Cour, par voie

18
1175 LICEITE DE L'EMPLOI DE LA FORCE (ARRÊT)

d'ordonnance, a rayé les affaires en question de son rôle. Par ordon-
nances du 2 juin 1999, elle a rayé du rôle deux affaires relatives à la
Licéité de l'emploi de la force, portées devant elle par la Serbie-et-
Monténégro contre l’Espagne et les Etats-Unis d'Amérique, au motif
qu’elle «n’a[vait] manifestement pas compétence» (C.1.J. Recueil 1999 (II),
p. 773 et 925). La présente espèce ne relève toutefois ni de l’une ni de
l'autre de ces catégories.

33. Un autre argument — tiré de l’interprétation de la position de la
Serbie-et-Monténégro — en faveur de la radiation de l'affaire du rôle est
qu’il y aurait, en substance, accord entre les Parties sur une «question de
compétence qui est déterminante dans l’affaire» et que, dès lors, le diffé-
rend dont la Cour a été saisie aurait disparu. Les défendeurs ont relevé
que la Serbie-et-Monténégro priait la Cour de statuer sur la question de
la compétence soulevée dans leurs exceptions préliminaires, en exerçant la
compétence de la compétence énoncée au paragraphe 6 de l’article 36 du
Statut. Ils ont toutefois soutenu que, conformément à sa jurisprudence
bien établie, «la Cour n’[était] pas toujours contrainte d’exercer [sa] com-
pétence» (Cameroun septentrional, arrêt, C.I.J. Recueil 1963, p. 29) et
qu’elle pouvait décider de mettre un terme à l’affaire in limine litis. Après
tout, «[ill y a[urait] des limitations inhérentes à l’exercice de la fonction
judiciaire dont la Cour, en tant que tribunal, doit toujours tenir compte»
(ibid.). L’accent a été mis en particulier sur le fait que «la Cour ne peut
exercer sa compétence contentieuse que s’il existe réellement un différend
entre les parties» (Essais nucléaires (Australie c. France), arrêt,
C.LJ. Recueil 1974, p. 271, par. 57; Essais nucléaires ({ Nouvelle-Zélande
c. France), arrêt, C.I.J. Recueil 1974, p. 477, par. 60; les italiques sont de
la Cour).

34. Dans l’argumentation développée devant la Cour à ce propos,
l'attention a été appelée sur les termes exprès du paragraphe 6 de l’ar-
ticle 36 du Statut, selon lequel: «En cas de contestation sur le point de sa-
voir si la Cour est compétente, la Cour décide.» (Les italiques sont de
la Cour.) Il a ainsi été soutenu que les Parties s’accordaient à reconnaître
que le demandeur n’était pas partie au Statut au moment de l’introduc-
tion des instances et que, dès lors, il n’existait désormais «plus de diffé-
rend entre les Parties quant à la compétence» de la Cour. Sur cette base,
il a été suggéré que

«[s]i la Cour exerçait sa compétence sur une base à laquelle le
demandeur a renoncé et qui a toujours été contestée par le défen-
deur, elle tournerait en dérision le principe d’une compétence fondée
sur le consentement des parties».

35. Sur ce point, toutefois, de l’avis de la Cour, il y a lieu d’établir une
distinction entre une question de compétence en tant qu’elle est liée au
consentement d’une partie et celle du droit d’une partie à ester devant la
Cour conformément aux prescriptions du Statut, qui n’implique pas un tel
consentement. La question qui se pose est celle de savoir si, en droit, au

19
1176 LICEITE DE L'EMPLOI DE LA FORCE (ARRÊT)

moment où elle a introduit les présentes instances, la Serbie-et-Monténégro
était habilitée à saisir la Cour en tant que partie au Statut. Cette question
étant indépendante des vues ou des souhaits des Parties, la Cour ne serait
pas, quand bien même les Parties partageraient à présent le même point de
vue a cet égard, tenue pour autant de considérer ce dernier comme néces-
sairement exact. Ainsi la Cour se doit-elle d’examiner la question pour tirer
ses propres conclusions indépendamment du consentement des parties, ce
qui n’est en aucun cas incompatible avec le principe selon lequel la com-
pétence de la Cour est subordonnée à un tel consentement.

36. Ainsi qu’il a été noté ci-dessus (paragraphe 28), la Serbie-et-Mon-
ténégro, après avoir expliqué pourquoi, à son avis, la compétence de la
Cour pourrait n’être pas avérée, a prié celle-ci de simplement «se pro-
noncer sur sa compétence» en tenant compte des arguments formulés
dans ses observations. A l’audience, elle a insisté sur le fait qu’elle «[vou-
lait] que la Cour poursuive l’affaire et se prononce sur sa compétence
— et se prononce aussi sur le fond, si elle a[vait] compétence». La Serbie-
et-Monténégro fait valoir que «le statut de la RFY vis-à-vis des organi-
sations internationales et des traités est une question des plus complexes
et des plus controversées», et qu’en conséquence «[sjeule une décision de
la Cour pourrait faire la lumière à cet égard».

37. Lorsque la Cour se prononce sur sa compétence dans une affaire
déterminée, c’est uniquement pour décider si elle peut connaître de cette
affaire au fond, et non pour procéder à l’élucidation d’une question
controversée de nature générale. Une décision de la Cour devrait avoir,
selon les termes de l’arrêt rendu en l’affaire du Cameroun septentrional,
«des conséquences pratiques en ce sens qu’[elle devrait] pouvoir affecter
les droits ou obligations juridiques existants des parties, dissipant ainsi
toute incertitude dans leurs relations juridiques» (C.ZJ. Recueil 1963,
p. 34; les italiques sont de la Cour); et telle est la conséquence de la déci-
sion que la Cour rendrait sur sa compétence en l’espèce.

38. Il convient de mentionner ici brièvement que quelques-uns des
défendeurs ont laissé entendre que l’attitude de la Serbie-et-Monténégro
pouvait être influencée par l’existence d’une affaire en cours relative à
! Application de la convention pour la prévention et la répression du crime
de génocide (Bosnie-Herzégovine c. Serbie-et-Monténégro) (ci-après
dénommée «l'affaire relative à la Convention sur le génocide»). On rap-
pellera que la Serbie-et-Monténégro a demandé, en 2002, la revision d’un
arrêt rendu le 11 juillet 1996 sur des exceptions préliminaires soulevées en
cette affaire, en s’appuyant sur des arguments semblables à ceux qu’elle
avance à présent au sujet de son statut vis-à-vis de l'Organisation des
Nations Unies (Demande en revision de l’arrêt du 11 juillet 1996 en
l'affaire relative à l’Application de la convention pour la prévention et la
répression du crime de génocide (Bosnie-Herzégovine c. Yougoslavie),
exceptions préliminaires { Yougoslavie c. Bosnie-Herzégovine) (ci-après
dénommée «l’affaire relative à la Demande en revision»)). Dans son arrêt
du 3 février 2003, la Cour a rejeté cette demande en revision de son arrêt
antérieur, au motif que les conditions nécessaires spécifiées à l’article 61

20
1177 LICEITE DE L'EMPLOI DE LA FORCE (ARRÊT)

du Statut aux fins de la revision d’un arrêt n’étaient pas remplies en l’ins-
tance. Dans l’une des autres affaires relatives à la Licéité de l'emploi de la
force, le défendeur affirme qu'aucun différend ne l’oppose au demandeur
au sujet de la compétence, que, s’il est un différend auquel la Serbie-et-
Monténégro reste partie, c’est celui qui l’oppose à la Bosnie-Herzégovine,
et que la présente affaire «ne saurait être utilisée pour obtenir un avis
favorable [de la Cour] dans une procédure totalement distincte».

39. La Cour est d’avis qu’elle ne peut refuser de connaître d’une
affaire simplement du fait des motivations alléguées de l’une des parties,
ou en raison des conséquences que son arrêt pourrait avoir dans une
autre instance.

40. Un autre argument qui a été avancé à l’appui de la conclusion
selon laquelle la Cour serait fondée à refuser sommairement de connaître
de l’affaire, sans se prononcer sur sa compétence, est lié à l’idée que le
différend au fond concernant la convention sur le génocide, par opposi-
tion au différend relatif à la compétence, aurait disparu. Il a été soutenu
que la Serbie-et-Monténégro, en prétendant qu’elle n’était pas partie à la
convention sur le génocide avant mars 2001, reconnaissait nécessairement
que les droits dont elle se prévalait dans sa requête en s’appuyant sur
cette convention n’avaient aucune base juridique et qu’en conséquence
tout différend juridique entre elle et les Etats défendeurs au sujet des
droits et obligations procédant de la convention avait cessé d’exister. Tel
est le seul différend qui serait en cause s’agissant des affaires relatives a la
Licéité de l'emploi de la force dans lesquelles l’unique base de compé-
tence invoquée est l’article IX de la convention sur le génocide; l’en-
semble du différend à l’égard de ces affaires aurait dès lors disparu. Dans
le cas particulier, il en découlerait que la convention sur le génocide ne
peut être invoquée par la Serbie-et-Monténégro à l’encontre du Portugal.

A1. Il a également été suggéré que la Serbie-et-Monténégro, en raison
de sa conduite, avait perdu son droit d’action en l’espèce, ou qu’elle y
avait renoncé, et se trouvait, en tout état de cause, empêchée maintenant
de poursuivre la procédure dans la mesure où son droit d’action est fondé
sur la convention sur le génocide. De façon plus générale, il a été avancé
que, ayant invité la Cour à dire qu’elle n’avait pas compétence, le deman-
deur ne pouvait plus être considéré comme recherchant un règlement au
fond du différend par la Cour.

42. La Cour ne peut faire droit à ces diverses assertions. S’agissant de
l'argument selon lequel le différend relatif à la compétence aurait disparu,
la Serbie-et-Monténégro n’a pas prié la Cour de se déclarer incompé-
tente; si elle paraît souscrire aux arguments avancés à cet égard par les
défendeurs dans leurs exceptions préliminaires, elle a expressément
demandé à la Cour, dans ses conclusions, de se prononcer sur sa compé-
tence. Cette question est, de l’avis de la Cour et ainsi qu’il a été expliqué
plus haut, une question de droit indépendante des points de vue des
parties à son sujet. Quant à l’argument concernant la disparition du dif-
férend au fond, il est clair que la Serbie-et-Monténégro n’a aucunement
renoncé à ses prétentions au fond. De fait, celles-ci ont été abondamment

21
1178 LICEITE DE L'EMPLOI DE LA FORCE (ARRÊT)

exposées et développées en substance au cours de la procédure orale sur
la compétence, à propos de la compétence de la Cour au titre de l’ar-
ticle IX de la convention sur le génocide. Il est tout aussi clair que lesdites
prétentions sont vigoureusement rejetées par les défendeurs. Dans ces cir-
constances, on ne saurait même dire que, bien que le différend au fond
subsiste, la Serbie-et-Monténégro ne demande plus à la Cour de statuer
sur ses prétentions. La Serbie-et-Monténégro n’a pas cherché à se désister
(voir paragraphe 31 ci-dessus); et elle a déclaré qu’elle «v[oulait] que la
Cour poursuive l’affaire et se prononce sur sa compétence — et se pro-
nonce aussi sur le fond, si elle a[vait] compétence». Dans ces conditions,
la Cour ne peut dire que la Serbie-et-Monténégro a renoncé à l’un quel-
conque de ses droits au fond ou de ses droits procéduraux, ni qu’elle a
adopté pour position que le différend entre les Parties a cessé d’exister.
Quant à l’argument fondé sur la doctrine de l’estoppel, la Cour ne consi-
dère pas que la Serbie-et-Monténégro, du fait qu’elle demande à la Cour
de «se prononcer sur sa compétence» en raison de certains «faits nou-
veaux» qui seraient intervenus concernant son propre statut juridique
vis-à-vis de l’Organisation des Nations Unies, doive être considérée
comme ayant perdu son droit d’action ou y ayant renoncé et comme
étant empêchée de poursuivre la présente procédure devant la Cour.

43. Pour tous ces motifs, la Cour ne peut rayer du rôle les affaires rela-
tives à la Licéité de l'emploi de la force, ou prendre une décision qui met-
trait fin à ces affaires in limine litis. Au stade actuel des procédures, elle
doit examiner les chefs de compétence invoqués par le demandeur ainsi
que les exceptions soulevées à leur encontre par les défendeurs, et se pro-
noncer sur sa compétence.

x * +

44, La Cour passera en conséquence aux questions relatives 4 la com-
pétence se posant en l’espèce. La requête déposée par la Serbie-et-Mon-
ténégro le 29 avril 1999 précise que l’instance est introduite «[s]ur la base
de l’article 40 du Statut de la Cour internationale de Justice et de l’ar-
ticle 38 de son Règlement». S’agissant des fondements juridiques
de la compétence de la Cour, la requête indique que «[I]Je Gouvernement
de la République fédérale de Yougoslavie mvoque le paragraphe 2 de
l’article 36 du Statut de la Cour internationale de Justice ainsi que l’ar-
ticle IX de la convention pour la prévention et la répression du crime
de génocide».

45. La Cour relève que, dans plusieurs affaires, elle a rappelé qu’elle
«rest[ait] libre dans le choix des motifs sur lesquels elle fonder[ait] son
arrêt» (Application de la convention de 1902 pour régler la tutelle des
mineurs, arrêt, C.J. Recueil 1958, p. 62; Demande en revision et en
interprétation de l'arrêt du 24 février 1982 en l'affaire du Plateau conti-
nental (Tunisie/Jamahiriya arabe libyenne) (Tunisie c. Jamahiriya arabe
libyenne), arrêt, CI. J. Recueil 1985, p. 207, par. 29; Plates-formes pétro-
lières (République islamique d'Iran c. Etats-Unis d'Amérique), arrêt,
C.LJ. Recueil 2003, p. 180, par. 37).

22
1179 LICEITE DE L'EMPLOI DE LA FORCE (ARRÊT)

De la même manière, la Cour a par le passé précisé que, lorsque sa
compétence est contestée pour différents motifs, elle est libre de baser sa
décision sur un ou plusieurs motifs de son choix, et en particulier «sur le
motif qui, selon elle, est plus direct et décisif» (Certains emprunts norvé-
giens (France c. Norvège), arrêt, C.I.J. Recueil 1957, p. 25; voir égale-
ment Incident aérien du 27 juillet 1955 (Israël c. Bulgarie), arrêt,
C.J. Recueil 1959, p. 127; Plateau continental de la mer Egée (Grèce c.
Turquie), arrêt, C.I.J. Recueil 1978, p. 16-17, par. 39-40; et Incident
aérien du 10 août 1999 (Pakistan c. Inde), compétence de la Cour, arrêt,
C.LJ. Recueil 2000, p. 24, par. 26).

Il s'agissait là cependant de cas dans lesquels les parties aux affaires
soumises à la Cour étaient, à n’en pas douter, parties au Statut de la Cour
et, de ce fait, celle-ci leur était ouverte en vertu du paragraphe 1 de l’ar-
ticle 35 du Statut. Tel n’est pas le cas en la présente espèce, dans laquelle
le droit du demandeur d’accéder à la Cour a été contesté. C’est cette
question de l’accès à la Cour qui distingue la présente affaire de toutes
celles qui sont mentionnées ci-dessus.

Comme la Cour l’a observé plus tôt (voir paragraphe 29), la question
de savoir si la Serbie-et-Monténégro était ou non partie au Statut de la
Cour à l’époque de l’introduction des présentes instances est une question
fondamentale; en effet, si elle n’avait pas été partie au Statut, la Cour ne
lui aurait pas été ouverte en vertu du paragraphe 1 de l’article 35 du Sta-
tut. En pareille situation, et sous réserve d’une possible application du
paragraphe 2 dudit article, la Serbie-et-Monténégro n’aurait pu saisir la
Cour de manière valable, quel que soit le titre de compétence qu’elle
puisse invoquer, pour la simple raison qu’elle n’avait pas le droit d’ester
devant la Cour.

La Cour ne peut exercer sa fonction judiciaire qu’à l’égard des seuls
Etats auxquels elle est ouverte en vertu de l’article 35 du Statut. Et seuls
les Etats auxquels la Cour est ouverte peuvent lui conférer compétence.

Aussi la Cour est-elle d’avis qu’il lui appartient d’examiner tout d’abord
la question de savoir si le demandeur remplit les conditions énoncées aux
articles 34 et 35 du Statut et si, de ce fait, la Cour lui est ouverte. Ce n’est
que si la réponse à cette question est affirmative que la Cour aura à exa-
miner les questions relatives aux conditions énoncées à l’article 36 du Sta-
tut de la Cour (voir Application de la convention pour la prévention et la
répression du crime de génocide (Bosnie-Herzégovine c. Yougoslavie
(Serbie et Monténégro)), mesures conservatoires, ordonnance du 8 avril
1993, C.I.J. Recueil 1993, p. 11 et suiv., par. 14 et suiv.).

Il ne fait aucun doute que la Serbie-et-Monténégro est un Etat aux fins
du paragraphe 1 de l’article 34 du Statut. Cependant, certains défendeurs
ont contesté (voir paragraphes 48, 50, 92, 98 et 99 ci-après) que la Serbie-
et-Monténégro remplit les conditions posées à l’article 35 du Statut au
moment où elle a déposé sa requête, le 29 avril 1999.

23
1180 LICEITE DE L'EMPLOI DE LA FORCE (ARRÊT)

46. La Serbie-et-Monténégro n’a pas spécifiquement affirmé dans sa
requête que la Cour lui était ouverte en vertu du paragraphe 1 de l’ar-
ticle 35 du Statut de la Cour, mais il est devenu par la suite manifeste
que le demandeur prétendait être Membre de l’Organisation des
Nations Unies, et donc partie au Statut de la Cour en vertu du para-
graphe 1 de l’article 93 de la Charte, à la date du dépôt de la requête.
Ainsi qu’il a été dit ci-dessus (paragraphe 27), cette position a été expres-
sément énoncée dans le mémoire déposé par la Serbie-et-Monténégro le
4 janvier 2000 (mémoire, troisième partie, par. 3.1.17 et 3.1.18).

47. Une demande en indication de mesures conservatoires a été pré-
sentée par la Serbie-et-Monténégro le jour même où elle a déposé sa
requête en l’espèce, le 29 avril 1999 (voir paragraphe 2 ci-dessus). Par son
ordonnance du 2 juin 1999 (voir paragraphe 7 ci-dessus), la Cour a rejeté
cette demande, au motif qu’elle n’avait pas, prima facie, compétence pour
en connaître, son raisonnement étant que

«la Yougoslavie n’a[vait] accepté la juridiction de la Cour ratione
temporis que pour ce qui [était] d’une part des différends surgissant
ou pouvant surgir après la signature de sa déclaration [le
25 avril 1999] et d’autre part de ceux qui concerneraient des situa-
tions ou des faits postérieurs à ladite signature» (C.J. Recueil
1999 (IT), p. 666, par. 25);

que

«il ne fai[sait] pas de doute pour la Cour ... qu’un «différend d’ordre
juridique» ... a[vait] «surgi» entre la Yougoslavie et l’Etat défen-
deur, comme avec les autres Etats membres de l'OTAN, bien avant
le 25 avril 1999, au sujet de la licéité de ces bombardements comme
tels, pris dans leur ensemble» (ibid., p. 667, par. 27);

et que, en conséquence,

«les déclarations faites par les Parties conformément au para-
graphe 2 de l’article 36 du Statut ne constitu[ailent pas une base
sur laquelle la compétence de la Cour pourrait prima facie être fon-
dée dans le cas d’espéce» (ibid., par. 29).

S’agissant de la compétence en vertu de la convention sur le génocide, la
Cour, aprés avoir examiné les actes imputés au défendeur par la Serbie-
et-Monténégro, a dit qu’elle n’était pas en mesure de conclure, à ce stade
de la procédure, que ces actes seraient susceptibles d’entrer dans les pré-
visions de la convention sur le génocide et que, dès lors, «l’article IX de
la convention, invoqué par la Yougoslavie, ne constitu[ait] … pas une
base sur laquelle la compétence de la Cour pourrait prima facie être fon-
dée dans le cas d’espèce» (ibid., p. 670, par. 40).

48. Au cours de la procédure portant sur cette demande, cependant, le
défendeur a soulevé la question de savoir si le demandeur était partie au
Statut de la Cour. Se référant notamment aux résolutions 777 (1992), en
date du 19 septembre 1992, et 821 (1993), en date du 28 avril 1993, du

24
1181 LICEITE DE L'EMPLOI DE LA FORCE (ARRÊT)

Conseil de sécurité de l'Organisation des Nations Unies, ainsi qu’aux
résolutions 47/1, en date du 22 septembre 1992, et 48/88, en date du
20 décembre 1993, de l’Assemblée générale des Nations Unies, le Portu-
gal a soutenu que «la République fédérale de Yougoslavie n’[était] pas un
membre de l’Organisation des Nations Unies» et que, «à défaut d’avoir
«renouvelé son adhésion à l’Organisation des Nations Unies», n’[était]
par suite pas partie au Statut de la Cour» (CLS. Recueil 1999 (II),
p. 667-668, par. 30).

49. Bien que le défendeur ait fait valoir cet argument, la Cour ne l’a
pas examiné dans son ordonnance sur les mesures conservatoires, se bor-
nant à faire observer que, eu égard à la conclusion à laquelle elle était
parvenue au sujet de l’absence prima facie de compétence ratione tempo-
ris au titre du paragraphe 2 de l’article 36, «I[elle] n’a[vait] pas à examiner
cette question à l’effet de décider si elle pouvait] ou non indiquer des
mesures conservatoires dans le cas d’espèce» (ibid., p. 668, par. 32).

50. Par la suite, le Portugal a notamment soutenu, à titre de première
exception préliminaire à la compétence de la Cour, que la Cour ne lui
était pas ouverte au titre du paragraphe 1 de l’article 35 du Statut (excep-
tions préliminaires du Portugal, p. 5-12). Il estime que le demandeur
n’était pas membre de l'Organisation des Nations Unies et qu’il n’était
dès lors pas partie au Statut car «seuls les Etats Membres des
Nations Unies sont ipso facto parties au Statut de la Cour (article 93,
paragraphe 1 de la Charte)» et que le demandeur «n’a pas demandé à y
être partie en application du paragraphe 2 de l’article 93 [de la Charte des
Nations Unies]» (exceptions préliminaires du Portugal, p. 7 et 12, par. 29
et 56, respectivement).

51. La Cour note qu’il a toujours été admis par les Parties que la Ser-
bie-et-Monténégro n’avait pas prétendu être devenue partie au Statut sur
une quelconque autre base que celle de la qualité de Membre de l’Orga-
nisation des Nations Unies. Aussi, dans le cadre de cette première excep-
tion préliminaire, s'agit-il simplement de savoir si, au moment d’intro-
duire la présente instance, le demandeur était ou non Membre de
l'Organisation des Nations Unies.

52. Lorsqu'elle examinera la question de savoir si la Serbie-et-Monté-
négro avait qualité pour ester devant la Cour en vertu du paragraphe 1 de
larticle 35 du Statut, la Cour se penchera sur les arguments présentés en
l'espèce et sur toute autre question de droit qu’elle estimera pertinent
d’examiner en vue de parvenir à une conclusion sur ce point, y compris
les questions soulevées dans les autres instances mentionnées au para-
graphe 3 ci-dessus.

53. La Cour récapitulera d’abord la suite des événements concernant
le statut juridique de la Serbie-et-Monténégro vis-à-vis de l'Organisation
des Nations Unies — événements qu’elle a déjà examinés, en tant que de
besoin, dans le cadre d’une autre affaire (voir l’arrêt en l’affaire de la
Demande en revision, C.L.J. Recueil 2003, p. 14-26, par. 24-53).

54. Au début des années quatre-vingt-dix, la République fédérative
socialiste de Yougoslavie, constituée de la Bosnie-Herzégovine, de la

25
1182 LICEITE DE L'EMPLOI DE LA FORCE (ARRÊT)

Croatie, de la Macédoine, du Monténégro, de la Serbie et de la Slovénie,
commença à se désintégrer. Le 25 juin 1991, la Croatie et la Slovénie
déclarèrent l’une et l’autre leur indépendance, suivies par la Macédoine le
17 septembre 1991 et par la Bosnie-Herzégovine le 6 mars 1992. Le 22 mai
1992, la Bosnie-Herzégovine, la Croatie et la Slovénie furent admises
en qualité de Membres de l'Organisation des Nations Unies. Il en fut de
même le 8 avril 1993 pour l’ex-République yougoslave de Macédoine.
55. Le 27 avril 1992, les «participants à la session commune de l’Assem-
blée de la RFSY, de l’Assemblée nationale de la République de Serbie et
de l’Assemblée de la République du Monténégro» adoptèrent une décla-
ration, dont les passages les plus pertinents en l’espèce sont les suivants:

«Les représentants du peuple de la République de Serbie et de la
République du Monténégro,

Exprimant la volonté des citoyens de leurs républiques respectives
de demeurer au sein de l’Etat commun de Yougoslavie,

Souhaitent exprimer [dans la présente déclaration] leurs vues sur
les objectifs fondamentaux, immédiats et à long terme de la politique
de leur Etat commun, ainsi que sur ses relations avec les anciennes
républiques yougoslaves...

1. La République fédérale de Yougoslavie, assurant la continuité
de l’Etat et de la personnalité juridique et politique internationale de
la République fédérative socialiste de Yougoslavie, respectera stric-
tement tous les engagements que la République fédérative socialiste
de Yougoslavie a pris à l’échelon international.

Restant liée par toutes ses obligations vis-à-vis des organisations
et institutions internationales auxquelles elle appartient...» (Nations
Unies, doc. A/46/915, annexe IL.)

56. Dans une note officielle de la mission permanente de la Yougosla-
vie auprès de l'Organisation des Nations Unies, datée du même jour et
adressée au Secrétaire général de l'Organisation des Nations Unies, il fut
notamment indiqué ce qui suit:

«L’Assemblée de la République fédérative socialiste de Yougo-
slavie, à la session qu’elle a tenue le 27 avril 1992, a promulgué la
Constitution de la République fédérale de Yougoslavie. Aux termes
de la Constitution, et compte tenu de la continuité de la personnalité
de la Yougoslavie et des décisions légitimes qu’ont prises la Serbie
et le Monténégro de continuer à vivre ensemble en Yougoslavie, la
République fédérative socialiste de Yougoslavie devient la Répu-
blique fédérale de Yougoslavie, composée de la République de Serbie
et de la République du Monténégro.

Dans le strict respect de la continuité de la personnalité interna-

26
1183 LICEITE DE L'EMPLOI DE LA FORCE (ARRÊT)

tionale de la Yougoslavie, la République fédérale de Yougoslavie
continuera à exercer tous les droits conférés à la République fédéra-
tive socialiste de Yougoslavie et à s’acquitter de toutes les obliga-
tions assumées par cette dernière dans les relations internationales, y
compris en ce qui concerne son appartenance à toutes les organisa-
tions internationales et sa participation à tous les traités internatio-
naux que la Yougoslavie a ratifiés ou auxquels elle a adhéré.»
(Nations Unies, doc. A/46/915, annexe I.)

57. Le 30 mai 1992, le Conseil de sécurité adopta la résolution 757
(1992), dans laquelle, entre autres, il notait que «l’affirmation de la Répu-
blique fédérative de Yougoslavie (Serbie et Monténégro) selon laquelle
elle assure automatiquement la continuité de l’ex-République fédérative
socialiste de Yougoslavie comme Membre de l’Organisation des
Nations Unies n’a pas été généralement acceptée».

58. Le 19 septembre 1992, le Conseil de sécurité adopta la résolution
777 (1992), qui se lit comme suit:

«Le Conseil de sécurité,

Réaffirmant sa résolution 713 (1991) du 25 septembre 1991 et
toutes les résolutions consécutives pertinentes,

Considérant que Etat antérieurement connu comme la Répu-
blique fédérative socialiste de Yougoslavie a cessé d’exister,

Rappelant en particulier sa résolution 757 qui note que «l’affirma-
tion de la République fédérative de Yougoslavie (Serbie et Monté-
négro), selon laquelle elle assure automatiquement la continuité de
l'ancienne République fédérative socialiste de Yougoslavie comme
Membre de l’Organisation des Nations Unies n’a pas été générale-
ment acceptée»,

1. Considère que la République fédérative de Yougoslavie (Serbie
et Monténégro) ne peut pas assurer automatiquement la continuité
de la qualité de Membre de l’ancienne République fédérative socia-
liste de Yougoslavie aux Nations Unies et par conséquent recom-
mande à Y Assemblée générale de décider que la République fédéra-
tive de Yougoslavie (Serbie et Monténégro) devrait présenter une
demande d’adhésion aux Nations Unies et qu’elle ne participera pas
aux travaux de l’Assemblée générale.

2. Décide de reconsidérer la question avant la fin de la partie prin-
cipale de la quarante-septième session de l’Assemblée générale.»
(Nations Unies, doc. S/RES/777.)

La résolution fut adoptée par douze voix contre zéro, avec trois absten-
tions.

59. Le 22 septembre 1992, l’Assemblée générale adopta sa résolu-
tion 47/1, laquelle dispose que:

«L’ Assemblée générale,
Ayant reçu la recommandation du Conseil de sécurité, en date du

27
1184 LICEITE DE L'EMPLOI DE LA FORCE (ARRÊT)

19 septembre 1992, selon laquelle la République fédérative de You-
goslavie (Serbie et Monténégro) devrait présenter une demande
d’admission à l'Organisation des Nations Unies et ne participera pas
aux travaux de l’Assemblée générale,

1. Considère que la République fédérative de Yougoslavie (Serbie
et Monténégro) ne peut pas assumer automatiquement la [continuité
de la] qualité de Membre de l'Organisation des Nations Unies à la
place de l’ancienne République fédérative socialiste de Yougoslavie
et, par conséquent, décide que la République fédérative de Yougo-
slavie (Serbie et Monténégro) devrait présenter une demande d’admis-
sion à l'Organisation et qu’elle ne participera pas aux travaux de
l'Assemblée générale;

2. Prend acte de l'intention du Conseil de sécurité de reconsidérer
la question avant la fin de la partie principale de la quarante-
septième session de l’Assemblée générale.» (Nations Unies, doc. A/
RES/47/1.)

La résolution fut adoptée par cent vingt-sept voix contre six, avec vingt-
six abstentions.

60. Le 25 septembre 1992, les représentants permanents de la Bosnie-
Herzégovine et de la Croatie adressèrent une lettre au Secrétaire général,
dans laquelle, se référant à la résolution 777 (1992) du Conseil de sécurité
et à la résolution 47/1 de l’Assemblée générale, ils exprimaient le point de
vue commun suivant: «Il est actuellement incontestable que la Répu-
blique fédérative socialiste de Yougoslavie n’est plus membre de l’Orga-
nisation des Nations Unies. D’autre part, il est clair que la République
fédérative de Yougoslavie n’est pas encore membre.» Ils estimaient en
conclusion que «file drapeau flottant en face de l'Organisation des
Nations Unies et la plaque portant le nom «Yougoslavie» ne représen-
t[aient] plus rien ou plus personne» et priaient le Secrétaire général de
«bien vouloir [leur] donner une explication juridique au sujet des ques-
tions soulevées plus haut» (Nations Unies, doc. A/47/474),.

61. En réponse, le Secrétaire général adjoint, conseiller juridique de
l'Organisation, adressa le 29 septembre 1992 aux représentants perma-
nents de la Bosnie-Herzégovine et de la Croatie une lettre, dans laquelle
il indiquait que «la position réfléchie du Secrétariat de l'Organisation des
Nations Unies en ce qui concerne les conséquences pratiques de l’adop-
tion par l’Assemblée générale de la résolution 47/1» était la suivante:

«Si l’Assemblée générale a déclaré sans équivoque que la Répu-
blique fédérative de Yougoslavie (Serbie et Monténégro) ne pouvait
pas assurer automatiquement la continuité de la qualité de Membre
de l’ancienne République fédérative socialiste de Yougoslavie à
l'Organisation des Nations Unies et que la République fédérative de
Yougoslavie (Serbie et Monténégro) devrait présenter une demande
d’admission à l’Organisation, l’unique conséquence pratique de cette
résolution est que la République fédérative de Yougoslavie (Serbie et

28
1185 LICEITE DE L'EMPLOI DE LA FORCE (ARRÊT)

Monténégro) ne participera pas aux travaux de l’Assemblée géné-
rale. Il est donc clair que les représentants de la République fédéra-
tive de Yougoslavie (Serbie et Monténégro) ne peuvent plus partici-
per aux travaux de l’Assemblée générale et de ses organes subsidiaires,
ni aux conférences et réunions organisées par celle-ci.

D’un autre côté, la résolution ne met pas fin à l’appartenance de la
Yougoslavie à l'Organisation et ne la suspend pas. En conséquence,
le siège et la plaque portant le nom de la Yougoslavie subsistent,
mais dans les organes de l’Assemblée les représentants de la Répu-
blique fédérale de la Yougoslavie (Serbie et Monténégro) ne peuvent
occuper la place réservée à la «Yougoslavie». La mission de la You-
goslavie auprès du Siège de l'Organisation des Nations Unies ainsi
que les bureaux occupés par celle-ci peuvent poursuivre leurs activi-
tés, ils peuvent recevoir et distribuer des documents. Au Siège, le
Secrétariat continuera de hisser le drapeau de l’ancienne Yougosla-
vie, car c’est le dernier drapeau que le Secrétariat ait connu. La réso-
lution n’enlève pas à la Yougoslavie le droit de participer aux tra-
vaux des organes autres que ceux de l’Assemblée. L’admission à
l'Organisation des Nations Unies d’une nouvelle Yougoslavie, en
vertu de l’article 4 de la Charte, mettra fin à la situation créée par la
résolution 47/1.» (Nations Unies, doc. A/47/485; les italiques sont
dans l’original.)

62. Le 29 avril 1993, l’Assemblée générale, suivant la recommandation
figurant dans la résolution 821 (1993) du Conseil de sécurité (formulée en
des termes similaires à ceux de la résolution 777 (1992) du Conseil de
sécurité), adopta la résolution 47/229, dans laquelle elle décida que «la
République fédérative de Yougoslavie (Serbie et Monténégro) ne partici-
peralit] pas aux travaux du Conseil économique et social».

63. Ainsi qu’il ressort sans équivoque de la suite d’événements résumée
aux paragraphes précédents (paragraphes 54 à 62), la situation juridique
de la République fédérale de Yougoslavie au sein de l'Organisation des
Nations Unies, et à l’égard de celle-ci, demeura des plus complexes au
cours de la période comprise entre 1992 et 2000. De fait, de l’avis de la
Cour, la situation juridique qui prévalut aux Nations Unies pendant ces
huit années à l’égard du statut de la République fédérale de Yougoslavie
après l’éclatement de la République fédérative socialiste de Yougoslavie
demeura ambiguë et ouverte à des appréciations divergentes. Cette situa-
tion était due notamment à l’absence d’une décision faisant autorité par
laquelle les organes compétents de l'Organisation des Nations Unies
auraient défini de manière claire le statut juridique de la République fédé-
rale de Yougoslavie vis-à-vis de l’Organisation.

64. Au sein de l'Organisation des Nations Unies, trois positions diffé-
rentes furent adoptées sur la question du statut juridique de la Répu-
blique fédérale de Yougoslavie. La première était celle des deux organes
politiques concernés. Le Conseil de sécurité, l’un des organes de l’Orga-
nisation des Nations Unies dotés en vertu de la Charte, de pouvoirs et de

29
1186 LICEITE DE L'EMPLOI DE LA FORCE (ARRÊT)

responsabilités en matière d'admission à l'Organisation, avait déclaré
dans sa résolution 777 (1992) du 19 septembre 1992 qu’il considérait
«que l'Etat antérieurement connu comme la République fédérative socia-
liste de Yougoslavie a[vait] cessé d'exister» et «que la République fédé-
rative de Yougoslavie (Serbie et Monténégro) ne p[ouvait] pas assurer
automatiquement la continuité de la qualité de Membre de l’ancienne
République fédérative socialiste de Yougoslavie aux Nations Unies».

65. L’autre organe doté, en vertu de la Charte, de pouvoirs et de res-
ponsabilités en matière d’admission à l'Organisation des Nations Unies
est l’Assemblée générale. A la suite de la résolution 777 du Conseil de
sécurité, et tout particulièrement à la lumière de la recommandation ten-
dant à ce qu’elle «décid[e] que la République fédérative de Yougoslavie
(Serbie et Monténégro) devrait présenter une demande d’adhésion aux
Nations Unies», l’Assemblée générale adopta, dans sa résolution 47/1 du
22 septembre 1992, la position consistant à «[clonsid[érer] que la Répu-
blique fédérative de Yougoslavie (Serbie et Monténégro) ne p[ouvait] pas
assumer automatiquement la [continuité de la] qualité de Membre de
l'Organisation des Nations Unies à la place de l’ancienne République
fédérative socialiste de Yougoslavie» et décida en conséquence «que la
République fédérative de Yougoslavie (Serbie et Monténégro) devrait
présenter une demande d’admission à l’Organisation».

66. S’il ressort sans ambiguïté des résultats des votes (voir para-
graphes 58 et 59 ci-dessus) qu’elles reflétaient une position adoptée par la
vaste majorité des Etats Membres de l'Organisation des Nations Unies,
ces résolutions ne sauraient être interprétées comme constituant des déci-
sions faisant autorité quant au statut juridique de la République fédérale
de Yougoslavie au sein de l'Organisation ou vis-à-vis de celle-ci. L’incer-
titude entourant cette question est attestée, entre autres, par la pratique
de l’Assemblée générale en matière budgétaire dans les années qui sui-
virent l’éclatement de la République fédérative socialiste de Yougoslavie.

67. Les dispositions suivantes furent prises s’agissant des contributions
annuelles au budget de l'Organisation des Nations Unies dues par la
République fédérale de Yougoslavie au cours de la période allant de 1992
à 2000. Avant l'éclatement de la République fédérative socialiste de You-
goslavie, la quote-part de cet Etat pour 1992, 1993 et 1994 avait été fixée,
en 1991, à 0,42 (résolution 46/221 de l’Assemblée générale du 20 dé-
cembre 1991). Le 23 décembre 1992, l’Assemblée générale, sur recomman-
dation de la Cinquième Commission, décida d’adopter les recommanda-
tions du comité des contributions, disposant notamment que, pour 1992,
la Bosnie-Herzégovine, la Croatie et la Slovénie devraient payer sept dou-
zièmes de leur quote-part pour 1993 et 1994, et que «leurs contributions
seraient déduites de celle de la Yougoslavie» (Nations Unies, doc. A/47/
11, par. 64). Par sa résolution 48/223 du 23 décembre 1993, l’Assemblée
générale décida que, pour 1993, la quote-part de l’ex-République yougo-
slave de Macédoine, admise à l'Organisation des Nations Unies en 1993,
serait déduite de celle de la Yougoslavie. Elle prit la même décision s’agis-
sant de la quote-part de l’ex-République yougoslave de Macédoine

30
1187 LICEITE DE L'EMPLOI DE LA FORCE (ARRÊT)

pour 1994. Suivant cette pratique, les quotes-parts pour le calcul des
contributions de la Yougoslavie au budget ordinaire de l'Organisation
des Nations Unies pour les années 1995, 1996 et 1997 furent fixées
à 0,11%, 0,1025 % et 0,10 % respectivement (résolution 49/19 B de l’Assem-
blée générale du 23 décembre 1994) et pour la période triennale suivante,
soit pour 1998, 1999 et 2000, à 0,060%, 0,034% et 0,026% respective-
ment (résolution 52/215A de l’Assemblée générale du 20 janvier 1998).
(Voir également C.J. Recueil 2003, p. 22-23, par. 45-47.)

68. La deuxiéme position était celle de la République fédérale de You-
goslavie, qui soutenait pour sa part qu’elle assurait la continuité de la
personnalité juridique de la République fédérative socialiste de Yougo-
slavie. Cette position fut exprimée clairement dans la note officielle du
27 avril 1992 adressée au Secrétaire général par la mission permanente de
la Yougoslavie auprès de l’Organisation des Nations Unies (voir para-
graphe 56). Elle fut maintenue par le demandeur tout au long de la
période comprise entre 1992 et 2000 (voir, par exemple, mémoire, troi-
siéme partie, par. 3.1.3 et 3.1.17).

69. La troisième position était celle d’un autre organe appelé à inter-
venir dans ce contexte, à savoir le Secrétariat de l'Organisation des
Nations Unies. En l’absence de toute décision faisant autorité quant au
statut juridique de la République fédérale de Yougoslavie au sein ou vis-
à-vis de l'Organisation des Nations Unies, le Secrétariat, en sa qualité
d’organe administratif de l’Organisation, continua simplement à se
conformer, dans l’attente d’une telle décision, à la pratique du statu quo
ante qui avait prévalu jusqu’à l’éclatement de la République fédérative
socialiste de Yougoslavie en 1992. C’est ce quillustre la pratique suivie
par le Secrétariat pour la préparation du budget de l'Organisation, aux
fins de la soumission de celui-ci à l’examen et à l’approbation de l’Assem-
blée générale. La «position réfléchie du Secrétariat de l'Organisation des
Nations Unies en ce qui concerne les conséquences pratiques de l’adop-
tion par l’Assemblée générale de la résolution 47/1» (Nations Unies,
doc. A/47/485) énoncée par le Secrétaire général adjoint, conseiller juri-
dique de l'Organisation, le 29 septembre 1992 (voir paragraphe 61 ci-
dessus) doit sans doute être comprise, elle aussi, dans le contexte de ce
maintien du statu quo ante.

70. De la méme facon, la position du Secrétaire général, telle qu’expo-
sée dans le «Précis de la pratique du Secrétaire général en tant que dépo-
sitaire de traités multilatéraux» établi par la section des traités du bureau
des affaires juridiques et publié au début de l’année 1996, était d’observer
scrupuleusement la ligne de conduite consistant à suivre la pratique exis-
tante sur la base du statu quo ante. Dans la premiére édition, ce précis
contenait un paragraphe (le paragraphe 297) consacré a la pratique du
Secrétariat en cas d’éclatement d’un Etat partie 4 une convention multi-
latérale déposée auprés du Secrétaire général, qui disposait notamment
que «[l]’indépendance du nouvel Etat successeur, qui exerce désormais la

31
1188 LICEITE DE L'EMPLOI DE LA FORCE (ARRÊT)

souveraineté sur son territoire, est naturellement sans effet quant aux
droits et obligations d’origine conventionnelle de l’Etat prédécesseur se
rapportant à ce qui lui reste de son territoire». Le texte citait l’exemple
de l’Union des Républiques socialistes soviétiques, et poursuivait en ces
termes:

«Il en va de même de la République fédérative de Yougoslavie
(Serbie et Monténégro), qui demeure l’Etat prédécesseur après sépa-
ration de parties du territoire de l’ex-Yougoslavie. La résolution 47/1
de l’Assemblée générale en date du 22 septembre 1992, aux termes de
laquelle la République fédérative de Yougoslavie ne pouvait pas
assumer automatiquement la continuité de la qualité de Membre de
l'Organisation des Nations Unies de l’ex-Yougoslavie..., fut adoptée
dans le cadre de l'Organisation des Nations Unies et dans le contexte
de la Charte de l’Organisation des Nations Unies, et non pour indi-
quer que la République fédérative de Yougoslavie ne devait pas étre
considérée comme un Etat prédécesseur.» (Traduction par le Greffe
de l'édition anglaise du document des Nations Unies STILEG/8; voir
également C.L.J. Recueil 2003, p. 19, par. 38.)

Ce passage pouvait être interprété comme venant à l’appui des thèses de
la République fédérale de Yougoslavie. I] fut supprimé par le Secrétariat
en réponse aux objections soulevées par un certain nombre d’Etats, fai-
sant valoir qu’il allait à l'encontre des résolutions du Conseil de sécurité
et de l’Assemblée générale relatives à cette question ainsi que des avis per-
tinents de la commission d’arbitrage de la conférence internationale pour
la paix en Yougoslavie (voir Nations Unies, doc. A/50/910-S/1996/231,
doc. A/51/95-S/1996/251, doc. A/50/928-S/1996/263 et doc. A/50/930-S/
1996/260).

71. La manière dont fut traité par le Secrétariat le dépôt de la déclara-
tion de la République fédérale de Yougoslavie reconnaissant la juridic-
tion obligatoire de la Cour internationale de Justice, en date du
25 avril 1999, fournit une nouvelle illustration de cette ligne de conduite.
Le 30 avril 1999, le Secrétaire général émit une notification dépositaire,
informant les Etats Membres du dépôt de cette déclaration
(C.N.311.1999.TREATIES-1). Le 27 mai 1999, dans une lettre adressée
au Secrétaire général, les représentants permanents de la Bosnie-Herzé-
govine, de la Croatie, de la Slovénie et de l’ex-République yougoslave de
Macédoine mirent en cause la validité du dépôt de la déclaration recon-
naissant la juridiction obligatoire de la Cour internationale de Justice par
la République fédérale de Yougoslavie (Nations Unies, doc. A/53/992),
mais le Secrétariat continua à suivre sa pratique antérieure consistant à
respecter le statu quo ante et s’en tint là.

72. En définitive, tous ces éléments attestent l’assez grande confusion
et la complexité de la situation qui prévalait aux Nations Unies autour de
la question du statut juridique de la République fédérale de Yougoslavie
au sein de l’Organisation pendant cette période. C’est dans ce contexte
que la Cour, dans son arrêt du 3 février 2003, évoqua la «situation sui

32
1189 LICEITE DE L'EMPLOI DE LA FORCE (ARRÊT)

generis dans laquelle se trouvait la RFY» dans la période comprise
entre 1992 et 2000.

73. Il convient de préciser que la locution « sui generis» employée par
la Cour pour qualifier la situation de la République fédérale de Yougo-
slavie dans la période allant de 1992 à 2000 n’est pas une expression nor-
mative, dont découleraient certaines conséquences juridiques bien défi-
nies, mais une expression descriptive renvoyant au caractére indéterminé
de la situation dans laquelle s’est trouvée la République fédérale de You-
goslavie au cours de cette période. Aucune conclusion finale et définitive
ne fut tirée par la Cour de cette formule utilisée pour décrire le statut
juridique indéterminé de la République fédérale de Yougoslavie vis-a-vis
de Organisation des Nations Unies, ou au sein de celle-ci, pendant ladite
période. La Cour n’adopta aucune position définitive sur la question du
statut juridique de la République fédérale de Yougoslavie au regard de la
Charte et du Statut lorsque, dans les affaires qui lui furent soumises au
cours de cette période singuliére, la question se posa et qu’elle se pro-
nonga dans le cadre de procédures incidentes. C’est ainsi que, dans son
ordonnance du 2 juin 1999 sur la demande en indication de mesures
conservatoires en l’espèce, la Cour a dit:

«Considérant que le Portugal soutient aussi que la compétence de
la Cour en l’espèce ne saurait être fondée sur le paragraphe 2 de
article 36 du Statut eu égard aux résolutions 777 (1992), en date du
19 septembre 1992, et 821 (1993), en date du 28 avril 1993, du
Conseil de sécurité des Nations Unies, ainsi qu’aux résolutions 47/1, en
date du 22 septembre 1992, et 48/88, en date du 20 décembre
1993, de l’Assemblée générale des Nations Unies; qu’il fait valoir à
ce propos que «la République fédérale de Yougoslavie n’est pas
membre de l’Organisation des Nations Unies» et, à défaut d’avoir
«renouvelé son adhésion à l’Organisation des Nations Unies», n’est
par suite pas partie au Statut de la Cour;

Considérant que la Yougoslavie, se référant à la position du Secré-
tariat, telle qu’exprimée dans une lettre en date du 29 septembre
1992 du conseiller juridique de l'Organisation (doc. A/47/485), ainsi
qu’à la pratique ultérieure de celle-ci, soutient pour sa part que la
résolution 47/1 de l’Assemblée générale n’a «pas [mis] fin à l’appar-
tenance de la Yougoslavie à l'Organisation et ne [l’a pas suspendue]
non plus», ladite résolution n’6tant pas à la Yougoslavie «le droit de
participer aux travaux d’organes autres que ceux qui relèvent de
l'Assemblée générale»;

Considérant que, eu égard à la conclusion à laquelle elle est par-
venue au paragraphe 29 ci-dessus, la Cour n’a pas à examiner cette
question à l’effet de décider si elle peut ou non indiquer des mesures
conservatoires dans le cas d’espéce...» (C.IJ. Recueil 1999 (ID),
p. 667-668, par. 30-32.)

74. Toutefois, en 2000, une nouvelle évolution marqua la fin de cette
situation. Le 24 septembre 2000, M. Koëtunica fut élu président de la

33
1190 LICEITE DE L'EMPLOI DE LA FORCE (ARRÊT)

République fédérale de Yougoslavie. En cette qualité, il adressa le 27 oc-
tobre 2000 au Secrétaire général une lettre demandant l’admission de la
République fédérale de Yougoslavie à l'Organisation des Nations Unies
dans les termes suivants:

«Après l’évolution démocratique fondamentale qui s’est produite
en République fédérale de Yougoslavie, j’ai l’honneur, en ma qualité
de président, de demander l’admission de la République fédérale de
Yougoslavie à l'Organisation des Nations Unies, comme suite à la
résolution 777 (1992) du Conseil de sécurité.» (Nations Unies,
doc. A/55/528-S/2000/1043; les italiques sont de la Cour.)

75. Donnant suite à cette demande d’admission de la République fédé-
rale de Yougoslavie à l’Organisation des Nations Unies, le Conseil de
sécurité, le 31 octobre 2000, «/r/ecommandfa] à l’Assemblée générale
d’admettre la République fédérale de Yougoslavie en qualité de Membre
de l'Organisation des Nations Unies» (Nations Unies, doc. S/RES/1326).
Le 1% novembre 2000, l’Assemblée générale, par sa résolution 55/12,
« [a]yant examiné la recommandation du Conseil de sécurité, en date du
31 octobre 2000» et «/a/]yant examiné la demande d’admission présentée
par la République fédérale de Yougoslavie», décida d’«admettre la Répu-
blique fédérale de Yougoslavie à l’Organisation des Nations Unies».

76. Ainsi que l’atteste la lettre du président de la République fédérale
de Yougoslavie citée ci-dessus, cette démarche de la République fédérale
de Yougoslavie signifiait qu’elle avait finalement décidé de donner suite à
la résolution 777 (1992) du Conseil de sécurité en se conformant à la posi-
tion du Conseil exprimée dans cette résolution. En outre, le Conseil de
sécurité confirma sa propre position en prenant des dispositions en vue de
l'admission de la République fédérale de Yougoslavie comme nouveau
Membre de l’Organisation des Nations Unies — dispositions qui, conju-
guées à celles que l’Assemblée générale adopta par la suite, parachevèrent
la procédure d’admission d’un nouveau Membre au titre de l’article 4 de
la Charte — au lieu de suivre une voie qui eût impliqué la reconnaissance
de la continuité de la qualité de Membre des Nations Unies de la Répu-
blique fédérale de Yougoslavie.

77. Cette évolution mit fin effectivement à la situation sui generis de la
République fédérale de Yougoslavie au sein des Nations Unies, situation
qui, ainsi que la Cour l’a observé dans de précédents prononcés, avait
présenté de nombreuses «difficultés juridiques» durant toute la période
comprise entre 1992 et 2000 (cf. Application de la convention pour la pré-
vention et la répression du crime de génocide ( Bosnie-Herzégovine c.
Yougoslavie (Serbie et Monténégro)), mesures conservatoires, ordon-
nance du 8 avril 1993, C.I.J. Recueil 1993, p. 14, par. 18). Le demandeur
a ainsi le statut de Membre de l'Organisation des Nations Unies depuis le
1% novembre 2000. Toutefois, son admission au sein de l'Organisation
des Nations Unies n’a pas remonté et n’a pu remonter à l’époque de
Péclatement et de la disparition de la République fédérative socialiste de
Yougoslavie; il n’était pas question en 2000 de rétablir les droits de la

34
1191 LICEITE DE L'EMPLOI DE LA FORCE (ARRÊT)

République fédérative socialiste de Yougoslavie en tant que Membre de
l'Organisation au bénéfice de la République fédérale de Yougoslavie. En
même temps, il est apparu clairement que la situation sui generis du
demandeur ne pouvait être regardée comme équivalant à la qualité de
Membre de l'Organisation.

78. De l’avis de la Cour, l’importance de cette évolution survenue en
2000 tient au fait qu’elle a clarifié la situation juridique, jusque-là indé-
terminée, quant au statut de la République fédérale de Yougoslavie vis-
a-vis de l'Organisation des Nations Unies. C’est en ce sens que la situa-
tion qui se présente aujourd’hui à la Cour concernant la Serbie-et-
Monténégro est manifestement différente de celle devant laquelle elle se
trouvait en 1999. Si la Cour avait alors eu à se prononcer définitivement
sur le statut du demandeur à l’égard de l'Organisation des Nations Unies,
cette tâche aurait été compliquée par les incertitudes entourant la situa-
tion juridique, s’agissant de ce statut. Cependant, la Cour se trouvant
aujourd’hui à même d’apprécier l’ensemble de la situation juridique, et
compte tenu des conséquences juridiques du nouvel état de fait existant
depuis le 1% novembre 2000, la Cour est amenée à conclure que la Serbie-
et-Monténégro n’était pas membre de l'Organisation des Nations Unies,
ni en cette qualité partie au Statut de la Cour internationale de Justice, au
moment où elle a déposé sa requête introduisant la présente instance
devant la Cour, le 29 avril 1999.

79. Un autre point est celui de la pertinence, aux fins de la présente
instance, de l’arrêt rendu le 3 février 2003 en l’affaire de la Demande en
revision, Cet arrét ne saurait en aucun cas revétir une quelconque autorité
de la chose jugée pour la présente espéce. Sa pertinence pour la présente
affaire n’en doit pas moins être examinée, dans la mesure où la Serbie-
et-Monténégro a soulevé, dans le cadre de sa demande en revision, cette
même question de savoir si elle avait accès à la Cour en vertu du para-
graphe 1 de l’article 35 du Statut, et dans la mesure où l’arrêt a été rendu
en 2003, à un moment où la Cour avait eu connaissance du nouvel état de
fait décrit plus haut.

80. Le 20 mars 1993, le Gouvernement de la République de Bosnie-
Herzégovine déposa au Greffe de la Cour une requête introductive d’ins-
tance contre le Gouvernement de la République fédérale de Yougoslavie
au sujet d’un différend relatif à des violations alléguées de la convention
pour la prévention et la répression du crime de génocide. Dans sa
requête, le demandeur invoquait l’article IX de la convention sur le géno-
cide comme base de compétence de la Cour.

81. Le 30 juin 1995, la République fédérale de Yougoslavie, se référant
au paragraphe 1 de l’article 79 du Règlement de la Cour, souleva des
exceptions préliminaires portant sur la recevabilité de la requête et sur la
compétence de la Cour pour connaître de l’affaire. La Cour, dans l’arrêt
qu’elle rendit le 11 juillet 1996 sur les exceptions préliminaires, rejeta les
exceptions soulevées par la République fédérale de Yougoslavie et conclut,
notamment, «qu’elle a[vait] compétence, sur la base de l’article IX de la
convention pour la prévention et la répression du crime de génocide,

35
1192 LICEITE DE L'EMPLOI DE LA FORCE (ARRÊT)

pour statuer sur le différend» (CL J. Recueil 1996 (II), p. 623). La ques-
tion du statut de la République fédérale de Yougoslavie au regard de
larticle 35 du Statut ne fut pas soulevée et la Cour ne vit aucune raison
de procéder à son examen.

82. Toutefois, à la suite du changement intervenu en 2000 dans son
statut juridique, qui a été évoqué plus haut (paragraphes 74 à 76), la
République fédérale de Yougoslavie déposa une nouvelle requête intro-
ductive d’instance datée du 23 avril 2001, par laquelle, se référant à l’ar-
ticle 61 du Statut de la Cour, elle demandait à cette dernière de reviser
l'arrêt susmentionné du 11 juillet 1996. Dans sa requête, la République
fédérale de Yougoslavie affirmait ce qui suit:

«Il est incontestable que l'admission de la RFY à l'Organisation
des Nations Unies le 1% novembre 2000 en tant que nouvel Etat
Membre constitue un fait nouveau. Il est également possible de mon-
trer que ce fait nouveau est de nature a exercer une influence décisive
sur la question de la compétence de la Cour ratione personae a
l'égard de la RFY et telle est la thèse du demandeur.

L’admission de la RFY le 1° novembre 2000 en tant que nouveau
Membre a résolu les difficultés concernant son statut et il est désor-
mais patent que la RFY n’assurait pas la continuité de la personna-
lité juridique de la RFSY, n’était pas Membre de l'Organisation des
Nations Unies avant le 1° novembre 2000, et n’était pas un Etat par-
tie au Statut non plus qu’à la convention sur le génocide...

L’admission de la RFY à l'Organisation des Nations Unies en
tant que nouveau Membre lève les ambiguités et jette un nouvel
éclairage sur sa qualité de Membre de l’Organisation des
Nations Unies et de partie au Statut et à la convention sur le géno-
cide.» (Arrêt du 3 février 2003, C.J. Recueil 2003, p. 12, par. 18.)

83. A l’audience, la République fédérale de Yougoslavie expliqua tou-
tefois qu’elle n’invoquait pas son admission à l'Organisation des
Nations Unies en novembre 2000 comme étant le «fait nouveau» décisif,
au sens de l’article 61 du Statut, de nature à fonder sa demande en revi-
sion de l’arrêt de 1996. A cet égard, la République fédérale de Yougo-
slavie se référa à ladite admission ainsi qu’à la lettre du 8 décembre 2000
adressée au ministre des affaires étrangères de la République fédérale de
Yougoslavie par le Secrétaire général adjoint, conseiller juridique de
l'Organisation des Nations Unies. Dans cette lettre, ce dernier estimait
que, s'agissant des traités multilatéraux déposés auprès du Secrétaire
général, «la République fédérale de Yougoslavie devrait [alors] accomplir
les formalités conventionnelles, s’il y a[vait] lieu, si elle entend[ait] faire
valoir les droits et assumer les obligations qui lui re[venaient], en qualité
d'Etat successeur» /traduction du Greffe]. La République fédérale
de Yougoslavie soutint que cette admission «en qualité de nouveau
Membre» ainsi que la lettre du conseiller juridique du 8 décembre 2000
étaient des

36
1193 LICEITE DE L'EMPLOI DE LA FORCE (ARRÊT)

«événements qui [avaient] révélé deux faits décisifs, à savoir que:
1) la RFY n'était pas partie au Statut au moment de l’arrêt; et

2) la RFY ne demeurait pas liée par l’article IX de la convention sur
le génocide en continuant d’assumer la personnalité juridique de
l’ex-Yougoslavie».

84. Dans la procédure relative à cette demande formée en vertu de
Particle 61 du Statut, c'était à la République fédérale de Yougoslavie
qu’il incombait de démontrer, entre autres, l’existence d’un fait qui,
«avant le prononcé de l’arrêt» sur ses exceptions préliminaires, c’est-à-
dire avant le 11 juillet 1996, était «inconnu de la Cour et de la partie qui
demand[ait] la revision», telle étant l’une des conditions auxquelles l’ar-
ticle 61 du Statut subordonne la recevabilité d’une demande en revision. A
ce stade, la tâche de la Cour consistait simplement à établir si la demande
en revision de la République fédérale de Yougoslavie était recevable au
regard des dispositions de l’article 61 du Statut. Si la Cour avait jugé
cette requête recevable, elle aurait rendu un arrêt «constatant expressé-
ment l’existence du fait nouveau» comme il est prévu au paragraphe 2 de
Particle 61 du Statut et, conformément à l’article 99 du Règlement de la
Cour, une procédure aurait ultérieurement eu lieu «sur le fond de la
demande».

85. Dans l’arrêt rendu en l’affaire de la Demande en revision, la Cour
a conclu à l’irrecevabilité de la requête. Il convient de noter que la Cour
a expressément relevé ce qui suit:

«[en avançant cet argument], la RFY ne se prévaut cependant pas de
faits existant en 1996. Elle fonde en réalité sa requête en revision sur
les conséquences juridiques qu’elle entend tirer de faits postérieurs à
l'arrêt dont la revision est demandée. Ces conséquences, à les suppo-
ser établies, ne sauraient être regardées comme des faits au sens de
Particle 61. L’argumentation de la RFY ne peut par suite être rete-
nue.» (C.L.J. Recueil 2003, p. 30-31, par. 69; les italiques sont de la
Cour.)

86. Ainsi la Cour n’a-t-elle pas considéré les «faits décisifs» allégués
par la Serbie-et-Monténégro comme des «faits existant en 1996» aux fins
de l’article 61. Elle n’a donc pas eu à se prononcer sur la question de
savoir si des «conséquences juridiques» pouvaient bien être inférées des
faits postérieurs ; en d’autres termes, la Cour n’a pas été appelée à dire s’il
était exact que la Serbie-et-Monténégro n’était pas partie au Statut ou à
la convention sur le génocide en 1996. C’est la raison pour laquelle la
Cour a inclus dans son arrêt le membre de phrase qui figure présentement
en italiques dans l'extrait cité ci-dessus.

87. Dans son arrêt, la Cour a ajouté:

«La résolution 47/1 ne portait notamment pas atteinte au droit de
la RFY d’ester devant la Cour ou d’être partie à un différend devant
celle-ci dans les conditions fixées par le Statut... Pour «mettr[e] fin à

37
1194 LICEITE DE L'EMPLOI DE LA FORCE (ARRÊT)

la situation créée par la résolution 47/1», la RFY devait présenter
une demande d’admission à l'Organisation des Nations Unies comme
l'avaient fait les autres Républiques composant la RFSY. Tous ces
éléments étaient connus de la Cour et de la RFY au jour du pro-
noncé de l’arrêt. Ce qui toutefois demeurait inconnu en juillet 1996
était la réponse à la question de savoir si et quand la RFY présen-
terait une demande d’admission à l'Organisation des Nations Unies
et si et quand cette demande serait accueillie, mettant ainsi un terme
à la situation créée par la résolution 47/1 de l’Assemblée générale. »
(C.LJ. Recueil 2003, p. 31, par. 70.)

Sur la question cruciale de l’admission de la République fédérale de
Yougoslavie à l'Organisation des Nations Unies en qualité de nouveau
Membre, la Cour a souligné que

«la résolution 55/12 de l’Assemblée générale en date du 1° no-
vembre 2000 ne pouvait] avoir rétroactivement modifié la situa-
tion sui generis dans laquelle se trouvait la RFY vis-à-vis de l’Orga-
nisation des Nations Unies pendant la période 1992-2000, ni sa
situation à l’égard du Statut de la Cour et de la convention sur le
génocide» (ibid., par. 71).

Ces déclarations ne sauraient toutefois être interprétées comme des
conclusions quant au statut de la Serbie-et-Monténégro vis-à-vis de
l'Organisation des Nations Unies et de la convention sur le génocide; la
Cour avait déja laissé entendre qu’elle n’était pas appelée 4 se prononcer
sur ces questions, et qu’elle ne faisait rien de tel.

88. Dans le paragraphe de l’arrêt qui suit immédiatement l’extrait cité,
la Cour a indiqué:

«Il découle de ce qui précède qu’il n’a pas été établi que la requête
de la RFY reposerait sur la découverte «d’un fait» qui, «avant le
prononcé de l’arrêt, était inconnu de la Cour et de la Partie qui
demande la revision». La Cour en conclut que l’une des conditions
de recevabilité d’une demande en revision prescrites au paragraphe 1
de l’article 61 du Statut n’est pas satisfaite.» ([bid., par. 72.)

La Cour a donc clairement exprimé sa position, à savoir qu’une modifi-
cation rétroactive de la situation, constituant un fait nouveau, ne pouvait
avoir eu lieu en 2000, et que les conditions énoncées à l’article 61
n'étaient donc pas satisfaites. Cela n’emportait, toutefois, aucune conclu-
sion de la Cour, dans la procédure en revision, quant à ce qu’était la
situation en réalité.

89. Compte tenu des spécificités de la procédure prévue à l’article 61
du Statut, qui circonscrit rigoureusement les conditions à réunir pour
qu'il soit fait droit à une demande en revision d’un arrêt, rien ne justifie
de considérer que, dans l’arrêt qu’elle a rendu en l’affaire de la Demande
en revision, la Cour s’est prononcée sur la question du statut juridique de
la Serbie-et-Monténégro vis-à-vis de l'Organisation des Nations Unies.

38
1195 LICEITE DE L'EMPLOI DE LA FORCE (ARRÊT)

Dans cet arrêt, la Cour ne s’est pas davantage prononcée sur la situation
de la Serbie-et-Monténégro au regard du Statut de la Cour.

90. Pour tous les motifs qui précèdent, la Cour conclut que, au moment
où il a déposé sa requête pour introduire la présente instance devant la
Cour, le 29 avril 1999, le demandeur en l’espèce, la Serbie-et-Monténé-
gro, n’était pas membre de l'Organisation des Nations Unies ni, dès lors,
en cette qualité, partie au Statut de la Cour internationale de Justice. Par
voie de conséquence, la Cour n’était pas ouverte à la Serbie-et-Monténé-
gro sur la base du paragraphe 1 de l’article 35 du Statut.

« Ÿ +

91. La Cour examinera à présent la question de savoir si elle pouvait
être ouverte à la Serbie-et-Monténégro en vertu du paragraphe 2 de l’ar-
ticle 35, lequel dispose:

«Les conditions auxquelles [la Cour] est ouverte aux autres Etats
[à savoir les Etats non parties au Statut] sont, sous réserve des dis-
positions particulières des traités en vigueur, réglées par le Conseil de
sécurité, et, dans tous les cas, sans qu’il puisse en résulter pour les
parties aucune inégalité devant la Cour.»

Les conditions d’accès à la Cour dont il s’agit dans ce texte ont été réglées
par le Conseil de sécurité dans sa résolution 9 (1946); la Serbie-et-Mon-
ténégro n’a cependant pas invoqué la résolution en question, ni ne s’est
conformée aux termes y énoncés.

92. La Cour note que le demandeur, dans la présente instance, n’a en
fait pas prétendu que la Cour lui était ouverte en vertu du paragraphe 2
de l’article 35, et n’a fondé son droit d’accès à la Cour que sur le seul pa-
ragraphe 1 de l’article en question. Cependant, dans certaines des affaires
relatives à la Licéité de l'emploi de la force, dont la présente, le défendeur
a, dans ses exceptions préliminaires ou à l’audience, soulevé la question
de l’applicabilité de ce paragraphe 2, à l’appui de son affirmation selon
laquelle la Serbie-et-Monténégro ne pouvait pas se prévaloir de ladite dis-
position. Il a été fait référence à cet égard à une ordonnance, rendue dans
une autre affaire, dans laquelle la Cour a considéré à titre provisoire que
Particle IX de la convention sur le génocide pouvait être regardé comme
une disposition particulière d’un traité en vigueur. La Cour est par consé-
quent d’avis que, dans les circonstances de la présente espèce, il est
approprié de sa part d'examiner une possible application du paragraphe
2 de l’article 35.

93. Dans sa requête introductive d’instance déposée contre le Portu-
gal, la Serbie-et-Monténégro a notamment invoqué comme base de com-
pétence l’article IX de la convention sur le génocide. Au cours de la
procédure concernant la demande en indication de mesures conserva-
toires soumise par la Serbie-et-Monténégro, le Portugal a fait valoir que,
à la date de dépôt de cette requête, le 29 avril 1999, il n’était pas partie à
cette convention. En réponse à une question posée par un membre de la

39
1196 LICEITE DE L'EMPLOI DE LA FORCE (ARRÊT)

Cour en audience, l’agent du Portugal a produit une note verbale datée
du 16 février 1999, par laquelle le Secrétaire général de l'Organisation des
Nations Unies indiquait que, conformément au paragraphe 3 de l’ar-
ticle XIII de la convention, cet instrument entrerait en vigueur pour le
Portugal le 10 mai 1999, soit le quatre-vingt-dixiéme jour suivant le dépôt
de son instrument d’adhésion (voir Licéité de l'emploi de la force (Yougo-
slavie c. Portugal}, ordonnance du 2 juin 1999, C.J. Recueil 1999 (II),
p. 670-671, par. 41). En réponse, la Serbie-et-Monténégro a invoqué «le
principe bien établi dans la pratique de la Cour suivant lequel [celle-ci] ne
doit pas sanctionner un défaut qui affecterait un acte de procédure et
auquel le demandeur pourrait aisément porter remède» (ibid., p. 671,
par. 42). La Cour, ayant conclu pour d’autres motifs que l’article IX de la
convention «ne constitu[ait] ... pas une base sur laquelle [s]a compétence ...
pourrait prima facie être fondée dans le cas d’espéce» (ibid, p. 670,
par. 40), a indiqué qu’elle n’avait pas 4 «examiner cette question aux fins
de déterminer si elle [pouvait] ou non indiquer des mesures conservatoires
dans le cas d’espéce» (ibid., p. 671, par. 43).

94. Dans ses exceptions préliminaires, le Portugal a répété que le fait
qu’il n’était pas partie à la convention à la date d’introduction de l’ins-
tance faisait obstacle à la compétence au titre de l’article IX de la conven-
tion sur le génocide. Le Portugal a en outre soutenu qu’il n’était pas
possible d’invoquer l’alinéa b) de l’article 18 de la convention de Vienne
sur le droit des traités (qui concerne l’obligation, avant l’entrée en vigueur
d’un traité, de s’abstenir d’actes qui le priveraient de son objet et de son
but), au motif, notamment, que le Portugal n’était pas non plus partie à
cette convention. En ce qui concerne «le principe suivant lequel la Cour
ne doit pas sanctionner un défaut qui affecterait un acte de procédure et
auquel le demandeur pourrait aisément porter remède», le Portugal a
soutenu qu’il était sans pertinence en l’espèce, notamment en vertu du
principe de non-rétroactivité.

95. A supposer exacte la thèse du Portugal sur ce point, la Serbie-et-
Monténégro ne saurait se prévaloir, à l’encontre du Portugal, de l’ar-
ticle IX de la convention sur le génocide, ni comme base de compétence,
ni comme l’une des «dispositions particulières d’un traité en vigueur»
visées au paragraphe 2 de l’article 35 du Statut. La Cour constate que
les Parties, au cours de la procédure orale sur les exceptions prélimi-
naires, ne sont ni l’une ni l’autre revenues sur la question de l’applica-
tion éventuelle de l’alinéa 5) de l’article 18 de la convention de Vienne, ni
sur le principe de la non-sanction des vices de forme. Toutefois, même à
considérer que ces questions s’inscrivent toujours dans les demandes
formulées devant la Cour, celle-ci estime logique d’accorder la priorité à
la question évoquée ci-dessus, qui est de savoir si la Serbie-et-Monténé-
gro peut invoquer le paragraphe 2 de l’article 35 du Statut, autrement
dit, de savoir si l’article IX de la convention sur le génocide peut être
considéré ou non comme l’une des «dispositions particulières d’un
traité en vigueur» visées par le Statut; telle est la question que la Cour
examinera maintenant.

40
1197 LICEITE DE L'EMPLOI DE LA FORCE (ARRÊT)

96. Dans son ordonnance rendue le 8 avril 1993 en l'affaire relative à
la Convention sur le génocide, la Cour, après avoir cité le paragraphe 2 de
l’article 35, dit

«qu’en conséquence, la Cour estime qu’une instance peut être vala-
blement introduite par un Etat contre un autre Etat qui, sans être
partie au Statut, est partie à une telle disposition particulière d’un
traité en vigueur, et ce indépendamment des conditions réglées par le
Conseil de sécurité dans sa résolution 9 (1946) (voir Vapeur Wim-
bledon, 1923, C.P.J.I. série A n° I, p. 6); que, de l’avis de la Cour,
une clause compromissoire d’une convention multilatérale, telle que
larticle IX de la convention sur le génocide, invoqué par la Bosnie-
Herzégovine en l’espèce, pourrait être considérée prima facie comme
une disposition particulière d’un traité en vigueur; qu’en consé-
quence, si la Bosnie-Herzégovine et la Yougoslavie sont toutes deux
parties à la convention sur le génocide, les différends auxquels
s'applique l’article IX relèvent en tout état de cause prima facie de la
compétence ratione personae de la Cour» (C.L.J. Recueil 1993, p. 14,
par. 19; les italiques sont de la Cour).

Toutefois, dans la suite de la procédure en ladite affaire, cette question ne
fut pas examinée plus avant et la Cour rejeta les exceptions préliminaires
soulevées par le défendeur, l’une de celles-ci étant que la République de
Bosnie-Herzégovine n’était pas devenue partie à la convention sur le
génocide. Le défendeur n’avait cependant soulevé aucune exception fai-
sant valoir qu’il n’était lui-même pas partie à la convention sur le géno-
cide et au Statut de la Cour, puisque, sur le plan international, il main-
tenait sa prétention à assurer la continuité de la personnalité juridique et
de la qualité de membre au sein d’organisations internationales, y com-
pris l'Organisation des Nations Unies, de la République fédérative socia-
liste de Yougoslavie, ainsi que de la qualité de partie de celle-ci aux
traités internationaux. La Cour, ayant observé qu’il n’avait pas été
contesté que la Yougoslavie fût partie à la convention sur le génocide
(C.LJ. Recueil 1996 (IT), p. 610, par. 17), conclut qu’elle avait compé-
tence sur la base de l’article IX de cette convention.

97. Tout comme pour les questions du rejet in limine litis et de l’accès
à la Cour en vertu du paragraphe 1 de l’article 35 (voir paragraphes 26 et
52 ci-dessus), la Cour se penchera sur les arguments présentés en l’espèce
et sur toute autre question de droit qu’elle estimera pertinent d’examiner,
y compris les questions soulevées dans les autres instances mentionnées
au paragraphe 3 ci-dessus, en vue de parvenir à une conclusion concer-
nant le possible accès à la Cour de la Serbie-et-Monténégro en vertu du
paragraphe 2 de l’article 35 du Statut.

98. Un certain nombre de défendeurs ont soutenu dans leurs écritures
que la mention «traités en vigueur» figurant au paragraphe 2 de l’ar-
ticle 35 du Statut visait uniquement les traités qui étaient en vigueur à la
date d’entrée en vigueur du Statut de la Cour, à savoir le 24 octobre 1945.
Concernant l’observation de la Cour dans son ordonnance du 8 avril

41
1198 LICEITE DE L'EMPLOI DE LA FORCE (ARRÊT)

1993, citée au paragraphe 96 ci-dessus, les défendeurs ont fait valoir qu’il
s'agissait là d’une évaluation provisoire, qui laissait la question en sus-
pens, et ont estimé qu’il «exist[ait] des raisons convaincantes pour que la
Cour reconsidère l’approche provisoire qu’elle a[vait] adoptée dans l’inter-
prétation de cette clause dans l’affaire sur l’application de la Convention
sur le génocide» (exceptions préliminaires de la Belgique, p. 73, par. 222).
Ils se sont référés en particulier aux «traités de paix conclus après la pre-
mière guerre mondiale que la clause entendait viser», et ont soutenu
qu’interpréter les termes du paragraphe 2 de l’article 35 du Statut, «les
dispositions particulières des traités en vigueur», comme visant «les
clauses de règlement juridictionnel des traités en vigueur » (de quelque trai-
té que ce soit) aurait «pour objet d’ébranler fondamentalement le système
du Statut et la distinction entre accès à la Cour et compétence de la Cour
dans des affaires particulières». Une telle interprétation, selon la Bel-
gique, «placerait les Etats qui ne sont pas parties au Statut dans une posi-
tion privilégiée dans la mesure où ils accéderaient à la Cour sans nulle-
ment s’approprier les obligations ... imposées aux Etats auxquels la Cour
est ouverte» (exceptions préliminaires de la Belgique, p. 73, par. 223), ou,
selon le Royaume-Uni, «équivaudrait à [les] placer ... dans une situation
privilégiée en leur donnant accès à la Cour sans exiger d’eux qu'ils satis-
fassent aux conditions normalement imposées en préalable à l’accès à la
Cour» (exceptions préliminaires du Royaume-Uni, p. 40, par. 3.32).

99. A l'audience, ces arguments ont été maintenus et réitérés par cer-
tains défendeurs. La Belgique a soutenu que, «[à] la date où elle a été
déposée, la requête introductive d’instance ... sortait complètement du
cadre juridictionnel de la Cour tel que défini aux articles 35, 36 et 37 du
Statut», ajoutant que, «[djans l’affaire relative à la Convention sur le
génocide, la considération déterminante [était] que la RFY n’a[vait] pas
contesté la compétence en invoquant sa non-appartenance à l’Organisa-
tion des Nations Unies»; elle a ensuite affirmé que la Serbie-et-Monté-
négro «ne saurait pour autant invoquer [son] acquiescement [à être
défenderesse dans une affaire] pour établir la compétence de la Cour dans
la présente affaire». La Belgique a conclu qu’elle «se fond[ait] à la fois
sur la lettre et l’esprit de l’article 35 du Statut» [et «qu’ellle n’acquies[çait]
pas à la présentation d’une demande à son encontre par un demandeur
qui n'avait pas qualité pour saisir la Cour au moment où il l’a fait» (les
italiques sont de la Cour).

L'Italie a fait observer que

«la question rest[ait] de savoir si la Cour pourrait ... se considérer
compétente ratione personarum en vertu du paragraphe 2 de l’ar-
ticle 35, du fait que la Serbie-et-Monténégro serait partie [à] un
«traité en vigueur» prévoyant la compétence de la Cour».

L'Italie a rappelé les arguments qu’elle avait développés sur ce point dans
sa deuxième exception préliminaire avant de souligner que,

«[e]n particulier, l'Italie a soutenu que la seule présence d’une clause

42
1199 LICEITE DE L'EMPLOI DE LA FORCE (ARRÊT)

d'attribution de compétence dans un traité en vigueur entre deux
Etats, dont l'Etat requérant n’est pas en même temps partie au Sta-
tut, ne saurait conférer à cet Etat le droit d’ester devant la Cour, à
moins que ce même Etat ne se conforme aux conditions établies par
le Conseil de sécurité, dans sa résolution n° 9 du 15 octobre 1946. Ce
que la Serbie-et-Monténégro n’a pas fait, ni ne prétend avoir jamais
fait.»

100. La Cour note que l'extrait cité plus haut (paragraphe 96) de
l'ordonnance rendue en 1993 dans l’affaire relative à la Convention sur le
génocide visait le cas d’une procédure engagée contre un Etat dont la
qualité de Membre de l'Organisation des Nations Unies et de partie au
Statut n’était pas certaine. La Bosnie-Herzégovine, dans sa requête en
ladite affaire, soutenait que la «République fédérale de Yougoslavie (Ser-
bie et Monténégro)» était Membre de l'Organisation des Nations Unies
et partie au Statut et, en même temps, y indiquait que la «continuité»
entre la Yougoslavie et l’ex-République fédérative socialiste de Yougo-
slavie, Etat Membre de l’Organisation des Nations Unies, «a[vait] été
vigoureusement contestée par l’ensemble de la communauté internatio-
nale, y compris par le Conseil de sécurité de l'Organisation des Nations
Unies … ainsi que par l’Assemblée générale» (C.LJ. Recueil 1993, p. 12,
par. 15). L’ordonnance du 8 avril 1993 a été rendue dans une affaire dif-
férente, mais ainsi que la Cour l’a fait observer dans une précédente
affaire où des questions ayant trait à l’autorité de la chose jugée et à
Particle 59 du Statut avaient été soulevées, «[I]a question [était] en réalité
de savoir si, dans la présente espèce, il exist[ait] pour la Cour des raisons
de s’écarter des motifs et des conclusions adoptés dans ces précédents»
(Frontière terrestre et maritime entre le Cameroun et le Nigéria (Came-
roun c. Nigéria), exceptions préliminaires, arrêt, C.J. Recueil 1998,
p. 292, par. 28).

101. L’ordonnance du 8 avril 1993 a été rendue sur la base d’un exa-
men du droit et des faits pertinents dans le cadre d’une procédure inci-
dente de demande en indication de mesures conservatoires. Aussi y a-t-il
lieu pour la Cour, afin de trancher définitivement la question de savoir si
le paragraphe 2 de l’article 35 permet d’avoir accès à la Cour en l’espèce,
d’examiner plus avant la question de l’applicabilité et de l’interprétation
de cette disposition.

102. La Cour procédera donc à l’interprétation du paragraphe 2 de
l’article 35 du Statut, et le fera en se conformant au droit international
coutumier, qui a trouvé son expression dans l’article 31 de la convention
de Vienne de 1969 sur le droit des traités. Selon le paragraphe 1 de l’ar-
ticle 31, un traité doit être interprété de bonne foi suivant le sens ordinaire
à attribuer à ses termes dans leur contexte et à la lumière de son objet et
de son but. L’interprétation doit être fondée avant tout sur le texte du
traité lui-même. Il peut être fait appel à titre complémentaire à des
moyens d'interprétation tels que les travaux préparatoires et les circon-
stances dans lesquelles le traité a été conclu.

43
1200 LICEITE DE L'EMPLOI DE LA FORCE (ARRÊT)

103. En ce qui concerne la question de l’accès à la Cour, le para-
graphe 2 de l’article 35 du Statut fait référence aux «dispositions particu-
lières des traités en vigueur». Prise dans son sens naturel et ordinaire,
l’expression «dispositions particulières » doit, de l’avis de la Cour, se réfé-
rer à des traités qui contiennent une «disposition particulière» visant la
Cour, et il ne peut guère s’agir d’autre chose que d’une disposition ten-
dant à soumettre à la Cour le règlement de différends entre les parties au
traité. Quant à l’expression «traités en vigueur», son sens naturel et ordi-
naire ne fournit pas d’indication quant à la date à laquelle les traités visés
doivent être en vigueur, et par conséquent elle peut être interprétée de
différentes manières. On peut l’interpréter comme visant les traités qui
étaient en vigueur à la date à laquelle le Statut lui-même était entré en
vigueur, comme l’ont fait certains défendeurs; ou comme visant les traités
qui étaient en vigueur à la date de l’introduction de l’instance dans une
affaire où ces traités sont invoqués. On peut rappeler à l’appui de cette
dernière interprétation que l'expression «traités et conventions en
vigueur» se retrouve également au paragraphe 1 de l’article 36 du Statut,
et la Cour l’a interprétée en ce sens (voir par exemple Questions d’inter-
prétation et d'application de la convention de Montréal de 1971 résultant
de l'incident aérien de Lockerbie (Jamahiriya arabe libyenne c. Royaume-
Uni), exceptions préliminaires, arrêt, C.I.J. Recueil 1998, p. 16, par. 19).
L’expression «un traité ou une convention en vigueur» figurant a l’ar-
ticle 37 du Statut a elle aussi été interprétée comme signifiant «en vigueur »
à la date de l’introduction de l’instance (Barcelona Traction, Light
and Power Company, Limited, exceptions préliminaires, arrêt, C.I.J. Re-
cueil 1964, p. 27).

104. L’article 35 du Statut a pour objet et pour but de définir les
conditions d’accés 4 la Cour. Tandis que le paragraphe 1 de cet article
ouvre la Cour aux Etats parties au Statut, le paragraphe 2 vise a régle-
menter les conditions d’accés 4 la Cour pour ceux qui ne sont pas parties
au Statut. Les conditions dans lesquelles la Cour est ouverte a ces der-
niers sont, «sous réserve des dispositions particuliéres des traités en
vigueur», déterminées par le Conseil de sécurité pour autant qu’en toutes
circonstances aucune inégalité ne résulte de ces conditions pour les parties
devant la Cour. La Cour considére qu’il était naturel de réserver le cas de
toute disposition conventionnelle pertinente qui pouvait alors exister; il
aurait par ailleurs été incompatible avec l’objet essentiel du texte que de
permettre qu’à l’avenir des Etats puissent avoir accès à la Cour par la
simple conclusion d’un traité spécial, multilatéral ou bilatéral, contenant
une disposition à cet effet.

105. La première interprétation, selon laquelle le paragraphe 2 de
article 35 se réfère aux traités en vigueur à la date de l’entrée en vigueur
du Statut, est d’ailleurs confortée par une analyse des travaux prépara-
toires du texte. Etant donné que le Statut de la Cour permanente de Jus-
tice internationale contenait en substance la même disposition, qui fut
prise pour modèle lorsque le Statut de la présente Cour fut rédigé, il sera
nécessaire d’examiner l’histoire rédactionnelle du texte des deux Statuts.

44
1201 LICEITE DE L'EMPLOI DE LA FORCE (ARRÊT)

Le texte que le comité de juristes de 1920 proposa (en tant qu’article 32
de son projet) était le suivant:

«La Cour est ouverte aux Etats mentionnés à l’annexe au Pacte et
à ceux qui seront ultérieurement entrés dans la Société des Nations.

Elle est accessible aux autres Etats.

Les conditions auxquelles elle est ouverte ou accessible aux Etats
qui ne sont pas Membres de la Société des Nations sont réglées par
le Conseil, en tenant compte de l’article 17 du Pacte.» (Société des
Nations, Cour permanente de Justice internationale, Documents au
sujet de mesures prises par le Conseil de la Société des Nations, aux
termes de l’article 14 du Pacte, et de l'adoption par l’Assemblée du
Statut de la Cour permanente, p. 78.)

106. Lors de l’examen de ce texte par la Sous-Commission de la Troi-
sième Commission de la première Assemblée de la Société des Nations, il
fut rappelé «qu’aux termes des traités de paix les puissances centrales
serfaient] souvent parties en cause devant la Cour» et que «f[l]e texte [en
question] ne t[enait] pas suffisamment compte de ce fait», et il fut pro-
posé de supprimer les deux premiers alinéas de l’article (ibid., p. 141).

La question fut soulevée de savoir «si le Conseil p[ouvait] poser des
conditions à l’admission de l’Allemagne, par exemple dans le cas visé à
article 380 du Traité de Versailles», à laquelle il fut répondu par la néga-
tive. Le président proposa ensuite de confier à un petit comité la rédac-
tion d’un nouveau texte d’article 32, qui

«d[evait] s’inspirer des trois principes suivants, sur lesquels la Sous-
Commission se trouv[ait] d’accord:

1. Le Conseil pourra fixer des conditions pour l’admission devant la
Cour des Etats qui ne sont pas membres de la Société des Nations;

Les droits des parties devant la Cour sont égaux;

On tiendra compte des parties qui peuvent se présenter devant la
Cour en vertu des traités de paix» (ibid., p. 141; les italiques sont
de la Cour).

107. La Sous-Commission recut des trois représentants ainsi mandatés
une proposition tendant à reformuler comme suit le texte de l’article 32:

« Article 32

Alinéa I. — Sans changement.

Les conditions auxquelles la Cour est ouverte aux autres Etats
sont réglées, sous réserve des dispositions particuliéres des traités en
vigueur, par le Conseil.

Lorsqu’un Etat, qui n’est pas membre de la Société des Nations,
est partie en cause, la Cour fixera la contribution aux frais de la
Cour, que cette partie devra supporter.»

wh

45
1202 LICEITE DE L'EMPLOI DE LA FORCE (ARRÊT)

108. La Cour relève que ce fut à ce moment-là qu’apparut, pour la
première fois dans la genèse du texte de ce qui devait par la suite devenir
le paragraphe 2 de l’article 35, l’expression «sous réserve des dispositions
particulières des traités en vigueur». Il est permis de supposer que cette
expression fut insérée dans le texte pour satisfaire au troisième des prin-
cipes évoqués ci-dessus.

109. Lorsque le texte fut présenté à la Sous-Commission, le président
rappela la proposition qui avait été faite, lors de la séance précédente,
d’ajouter à l’article 32 une clause disposant que, s’agissant des droits des
parties, tous les Etats étaient égaux devant la Cour. Pour tenir compte de
cette objection du président et de l’auteur de la proposition, l’un des trois
auteurs du projet d’article 32 suggéra d’ajouter la mention suivante au
deuxième alinéa de l’article 32:

«Les conditions auxquelles la Cour est ouverte aux autres Etats
sont réglées, sous réserve des dispositions particulières des traités en
vigueur, par le Conseil et, dans tous les cas, sans qu’il puisse en
résulter pour les parties aucune inégalité devant la Cour.» (Société
des Nations, op. cit., p. 144.)

Le deuxiéme alinéa ainsi modifié fut adopté sans autre discussion.

110. Le rapport présenté à l’Assemblée par la Troisième Commission
indique que:

«La rédaction de cet article [il s’agit du projet d’article 32 initial] a
semblé peu claire; la Sous-Commission l’a remaniée et s’est efforcée
d’exprimer clairement ce qui suit:

Pour les autres Etats, leur accès à la Cour dépendra ou bien des
dispositions particulières des traités en vigueur (par exemple les dis-
positions dans les traités de paix concernant le droit des minorités, le
travail, etc.), ou bien d’une résolution du Conseil.» (/bid., p. 210.)

111. La question se posa à la Cour permanente de Justice internatio-
nale en deux occasions. Dans l'affaire du Vapeur Wimbledon (7923,
C.P.J.I. série À n° 1, p. 7), la compétence de la Cour était fondée sur l’ar-
ticle 386 du traité de paix de Versailles du 28 juin 1919. Lorsque cette ins-
tance fut introduite contre l’Allemagne, cet Etat n’était pas membre de la
Société des Nations, et il n’était pas davantage mentionné à l’annexe au
Pacte. Il ne fut pas jugé nécessaire pour l’Allemagne de faire une déclara-
tion d’acceptation de la compétence de la Cour, compte tenu de la réserve
contenue au paragraphe 2 de l’article 35 du Statut, dont l’objet, ainsi
qu’il a été indiqué ci-dessus (paragraphes 106 à 108), était de prévoir le
cas des dispositions particulières des traités de paix.

Dans l'affaire relative à Certains intérêts allemands en Haute-Silésie
polonaise (1925, C.P.J.I. série A n° 6), l'Allemagne introduisit, avant
son admission à la Société des Nations, une instance contre la Pologne
sur la base de l’article 23 de la convention relative à la Haute-Silésie du

46
1203 LICEITE DE L'EMPLOI DE LA FORCE (ARRÊT)

15 mai 1922, entrée en vigueur le 3 juin 1922. La Cour nota que la Po-
logne «ne contest[ait] pas que la Cour [fût] régulièrement saisie en confor-
mité des articles 35 et 40 du Statut» (1925, C.P.J.I. série A n° 6, p. 11).
Avant de rendre son arrêt, la Cour considéra la question et

«estim[a] que les textes pertinents correctement interprétés (notam-
ment à la lumière d’un rapport présenté par M. Hagerup à la pre-
mière Assemblée de la Société des Nations et adopté par elle) lui
permett[aijent d’accepter la requête du Gouvernement allemand sans
exiger d’office la déclaration spéciale prévue dans la résolution du
Conseil» (Rapport annuel de la Cour permanente de Justice interna-
tionale (1° janvier 1922-15 juin 1925), C.P.J.I. série E n° 1, p. 252).

En outre, il convient de relever qu’alors que la Cour discutait un an
plus tard des éventuels amendements à apporter à son Règlement, deux
juges se dirent d’avis que «l’on n’a[vait] pu viser, par l’exception inscrite
à l’article 35, que des situations prévues par les traités de paix» (Actes et
documents (1926), C.P.J.I. série D n° 2 Add., p. 106). L’un d’eux expli-

qua que, en l’affaire relative à Certains intérêts allemands en Haute-
Silésie polonaise,

«il s’agissait ... d’un traité — la convention de Haute-Silésie —
rédigé sous les auspices de la Société des Nations et qui devait étre
considéré comme un complément du traité de Versailles. Il [était]
donc possible de faire rentrer le cas sur lequel la Cour a[vait] alors
statué dans l’expression générale «sous réserve des traités en
vigueur», tout en interprétant cette expression comme visant les trai-
tés de paix...» (bid., p. 105.)

Lorsque, en 1926, la Cour discuta la revision de son Réglement, aucun
de ses membres n’avança d’interprétation divergente de l’expression en
question.

112. Dans la phase d'élaboration de la Charte des Nations Unies et du
Statut de la Cour, la question fut dans un premier temps discutée par le
comité de juristes des Nations Unies. Le débat révéla l’existence d’une
certaine confusion quant à la différence entre Etat non membre suscep-
tible de devenir partie au Statut et Etat non membre susceptible de deve-
nir partie à une affaire devant la Cour. Certains délégués n’établissaient
pas de distinction claire entre l’adhésion au Statut et l’accès à la Cour. Le
débat porta pour l’essentiel sur les rôles respectifs de l’Assemblée géné-
rale et du Conseil de sécurité en la matière: le fait que l’Assemblée ne fût
pas habilitée à agir aux termes du paragraphe 2 de l’article 35 suscita cer-
taines critiques (Documents de la conférence des Nations Unies sur l’orga-
nisation internationale, t. XIV, p. 141-145). Il fut proposé d’adopter tel
quel le paragraphe 2, maïs certains délégués continuèrent de plaider pour
qu’un rôle soit dévolu à l’Assemblée dans ce paragraphe. Le Royaume-
Uni proposa que soit intégré au paragraphe 2, à la suite des mots

47
1204 LICEITE DE L'EMPLOI DE LA FORCE (ARRÊT)

«Conseil de sécurité», le membre de phrase suivant: «en conformité avec
tout principe que pourrait avoir énoncé l’Assemblée générale» /traduc-
tion du Greffe].

Il fut de nouveau proposé d’adopter le texte tel que libellé dans le pro-
jet d’article. Le délégué de la France fit alors observer qu’il «appart[enait]
au Conseil de régler les conditions dans les cas particuliers mais que, de
fait, cette pratique n’avait pas donné matière à critique», et poursuivit:

«Le Conseil ne pourra limiter l’accès à la Cour lorsque celui-ci
aura été autorisé par l’Assemblée, mais il pourra se montrer moins
strict dans certains cas. La décision de l’Assemblée primera de fait,
et le Conseil ne pourra s’y opposer. Le Conseil devra en outre tenir
compte de tous les traités existants, et ne pourra empêcher d’ester
devant la Cour un Etat qui pourra se prévaloir d’un traité prévoyant
la juridiction obligatoire.» (Documents de la conférence des Nations
Unies sur l’organisation internationale, t. XIV, p. 144 [traduction du

Greffe].)

Il proposa ensuite que l’article 35 soit adopté en l’état; aucun autre débat
de fond ne suivit cette proposition et l’article 35 fut adopté.

113. Le rapport sur le projet de Statut d’une Cour internationale de
Justice présenté par le comité de juristes des Nations Unies à la confé-
rence des Nations Unies pour l’organisation internationale à San Fran-
cisco ne contenait, au sujet de l’article 35, que l’observation suivante:

«En dehors des modifications de pure forme nécessitées par la
référence à l'Organisation des Nations Unies et non plus au Pacte de
la Société des Nations, l’article 35 est rectifié seulement en ce que,
dans le texte anglais du paragraphe 2, le mot «conditions» est sub-
stitué au mot «provisions», et dans le paragraphe 3, le mot «case» est
substitué au mot «dispute», ce qui assurera une meilleure concor-
dance avec le texte français.» (bid., p. 870.)

Le projet de Statut de la Cour internationale de Justice étant fondé sur le
Statut de la Cour permanente de Justice internationale, le rapport ne
mentionnait aucun changement s’agissant de l’applicabilité du para-
graphe 2 de l’article 35.

114. A la conférence de San Francisco, la question examinée ici ne fut
pas abordée; la discussion sur le projet d’article 35 porta essentiellement
sur une proposition de l’Egypte visant à incorporer un nouveau para-
graphe 2 libellé comme suit: «Les conditions auxquelles les Etats non
membres peuvent devenir parties au Statut de la Cour seront déterminées
dans chaque cas par l’Assemblée générale sur la recommandation du
Conseil de sécurité.» (/bid., t. XIII, p. 484.) Au cours du débat au sein
du comité IV/1 de la conférence, l’on fit observer que

«[I]a question de savoir quels Etats ser[aie]nt parties au Statut devlait]
être tranchée dans la Charte..., alors que celle de savoir quels Etats
pourrlaie]nt se présenter devant la Cour, quand cette dernière

48
1205 LICEITE DE L'EMPLOI DE LA FORCE (ARRÊT)

sera[it] établie, dev[ait] être réglée par le Statut» (Documents de la
conférence des Nations Unies sur l’organisation internationale,
t. XIII, p. 289).

La proposition de l’Egypte resta sans suite; le paragraphe 2 de l’article 93
de la Charte en reprend toutefois la teneur.

115. La Cour considère que l’histoire rédactionnelle du paragraphe 2
de l’article 35 du Statut de la Cour permanente montre que ses disposi-
tions étaient conçues comme une exception au principe énoncé au para-
graphe 1, en vue de couvrir les cas prévus par les accords conclus immé-
diatement après le premier conflit mondial, avant l’entrée en vigueur du
Statut. Les travaux préparatoires du Statut de la présente Cour sont
cependant moins éclairants. Les discussions relatives à l’article 35 revé-
tirent un caractère provisoire et quelque peu superficiel. Elles eurent lieu à
un stade de la planification de la future organisation internationale où
l’on ne savait pas encore si la Cour permanente serait conservée ou rem-
placée par une nouvelle cour. De fait, les comptes rendus cités aux para-
graphes 112 à 114 ci-dessus ne font mention d’aucune discussion d’où il
ressortirait qu’il conviendrait de donner au paragraphe 2 de l’article 35
du Statut un sens différent de celui qui était le sien dans le Statut de la
Cour permanente. Il semble plutôt que le texte ait été simplement repris
du Statut de la Cour permanente; rien n’indique que l’on ait eu l’inten-
tion d’élargir l’accès à la Cour.

Aussi faut-il interpréter, mutatis mutandis, le paragraphe 2 de l’ar-
ticle 35 de la même manière que le texte correspondant du Statut de la
Cour permanente, à savoir comme visant les traités en vigueur à la date
de l’entrée en vigueur du nouveau Statut et prévoyant la juridiction de
la nouvelle Cour. Certes, aucun de ces traités antérieurs faisant réfé-
rence à la compétence de la présente Cour n’a été porté à l’attention de
la Cour et il se peut qu’il n’en ait jamais existé. La Cour estime cepen-
dant que ni cette circonstance, ni l’examen de l’objet et du but du texte,
pas plus que les travaux préparatoires ne permettent d’étayer l’autre
interprétation selon laquelle cette disposition avait pour objet de per-
mettre à des Etats non parties au Statut d’ester devant la Cour sans
autre condition que l’existence d’un traité contenant une clause confé-
rant compétence à la Cour et pouvant avoir été conclu à tout moment
après l’entrée en vigueur du Statut. Ainsi qu’il a été noté ci-dessus
(paragraphe 104), cette interprétation conduirait à un résultat tout à fait
incompatible avec l’objet et le but du paragraphe 2 de l’article 35, qui
sont de réglementer les conditions d’accès à la Cour pour les Etats qui
ne sont pas parties au Statut. De l’avis de la Cour, en conséquence, la
référence faite au paragraphe 2 de l’article 35 du Statut aux «disposi-
tions particulières des traités en vigueur» ne s’applique qu’aux traités en
vigueur à la date de l’entrée en vigueur du Statut et non aux traités
conclus depuis cette date.

116. La Cour conclut donc que, même à supposer que la Serbie-et-
Monténégro ait été partie à la convention sur le génocide à la date per-

49
1206 LICEITE DE L'EMPLOI DE LA FORCE (ARRÊT)

tinente, le paragraphe 2 de l’article 35 ne lui donne pas accès à la Cour
sur la base de l’article IX de cette convention puisque celle-ci n’est entrée
en vigueur que le 12 janvier 1951, après l’entrée en vigueur du Statut
(voir paragraphe 115 ci-dessus). Dès lors, la Cour n’estime pas nécessaire
de décider si la Serbie-et-Monténégro était ou non partie à la convention
sur le génocide le 29 avril 1999, lorsque la présente instance a été intro-
duite.

x * +

117. La Cour ayant conclu que la Serbie-et-Monténégro n’avait, au
moment de l’introduction de l’instance, qualité pour ester devant la Cour
ni en vertu du paragraphe 1 ni en vertu du paragraphe 2 de l’article 35 du
Statut, il n’est pas nécessaire qu’elle examine les autres exceptions pré-
liminaires à sa compétence soulevées par les défendeurs (voir para-
graphe 45 ci-dessus).

x * +

118. Enfin, la Cour rappellera, ainsi qu’elle l’a fait dans d’autres
affaires et dans l’ordonnance sur la demande en indication de mesures
conservatoires en l’espèce, la distinction fondamentale qui doit être établie
entre l’existence de la compétence de la Cour à l’égard d’un différend et la
compatibilité avec le droit international des actes qui font l’objet de ce dif-
férend (voir Licéité de l'emploi de la force ( Yougoslavie c. Portugal), me-
sures conservatoires, ordonnance du 2 juin 1999, C.J. Recueil 1999 (II),
p. 671, par. 46). Que la Cour conclue ou non qu’elle a compétence pour
connaître d’un différend, les parties «demeurent en tout état de cause res-
ponsables des actes portant atteinte aux droits d’autres Etats qui leur
seraient imputables» (voir Compétence en matiére de pécheries ( Espagne
c. Canada), compétence de la Cour, arrêt, C.I.J. Recueil 1998, p. 456,
par. 55-56; Incident aérien du 10 août 1999 (Pakistan c. Inde), compé-
tence de la Cour, arrêt, C.I.J. Recueil 2000, p. 33, par. 51). Lorsque,
cependant, comme elle le fait en l’espèce, la Cour parvient à la conclusion
qu’elle n’est pas compétente pour connaitre des demandes formulées dans
la requéte, elle ne peut se prononcer ni formuler de commentaire sur
l’existence de telles atteintes ou sur la responsabilité internationale qui
pourrait en découler.

119. Par ces motifs,

La Cour,

A l’unanimité,

Dit qu’elle n’a pas compétence pour connaitre des demandes formulées
par la Serbie-et-Monténégro dans sa requête déposée le 29 avril 1999.

50
1207 LICEITE DE L'EMPLOI DE LA FORCE (ARRÊT)

Fait en français et en anglais, le texte français faisant foi, au Palais de
la Paix, à La Haye, le quinze décembre deux mille quatre, en trois exem-
plaires, dont l’un restera déposé aux archives de la Cour et les autres
seront transmis respectivement au Gouvernement de la Serbie-et-Monté-
négro et au Gouvernement de la République portugaise.

Le président,
(Signé) Sui Jiuyong.
Le greffier,
(Signé) Philippe COUVREUR.

M. le juge RANJEVA, vice-président, M. le juge GUILLAUME, M™* le
juge Hiccins et MM. les juges KOOITMANS, AL-KHASAWNEH, BUERGEN-
THAL et ELARABY joignent une déclaration commune à l’arrêt; M. le juge
Koroma joint une déclaration à l’arrêt; M” le juge Hiccins, MM. les
juges KoorsMANs et ELARABY et M. le juge ad hoc KRECA joignent à l’arrêt
les exposés de leur opinion individuelle.

(Paraphé) J.YS.
(Paraphé) Ph.C.

51
